     3:14-cv-03001-RM-TSH # 103   Page 1 of 96
                                                                               703
                                                                                    E-FILED
                                                 Wednesday, 19 December, 2018      03:09:49 PM
                                                               Clerk, U.S. District Court, ILCD

 1               IN THE UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF ILLINOIS
 2                       SPRINGFIELD DIVISION

 3
       CHERYL L. JOHNSON,                   )
 4                                          )
                      PLAINTIFF,            )    14-CV-3001
 5                                          )
                VS.                         )    JURY SELECTION
 6                                          )
       THE ILLINOIS DEPARTMENT OF           )    SPRINGFIELD, ILLINOIS
 7     CENTRAL MANAGEMENT                   )
       SERVICES,                            )    VOL. 4
 8                                          )
                      DEFENDANT.            )
 9

10                     TRANSCRIPT OF PROCEEDINGS
                  BEFORE THE HONORABLE RICHARD MILLS
11                   UNITED STATES DISTRICT JUDGE

12     AUGUST 30, 2018

13     A P P E A R A N C E S:

14     FOR THE PLAINTIFF:                        JAMES P. BAKER
                                                 BAKER, BAKER & KRAJEWSKI
15                                               415 SOUTH SEVENTH STREET
                                                 SPRINGFIELD, ILLINOIS
16

17     FOR THE DEFENDANT:                        DEBORAH BARNES
                                                 JOSEPH OKON
18                                               ILLINOIS ATTORNEY GENERAL
                                                 500 SOUTH SECOND STREET
19                                               SPRINGFIELD, ILLINOIS

20

21

22
       COURT REPORTER:            KATHY J. SULLIVAN, CSR, RPR, CRR
23                                OFFICIAL COURT REPORTER
                                  U.S. DISTRICT COURT
24                                600 E. MONROE
                                  SPRINGFIELD, ILLINOIS
25                                (217)492-4810

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 2 of 96
                                                                        704


 1                                 I N D E X

 2     WITNESS                    DIRECT         CROSS   REDIRECT     RECROSS

 3     CHERYL JOHNSON              718

 4

 5

 6

 7

 8

 9
                              E X H I B I T S
10
       PLAINTIFF'S EXHIBIT
11     NUMBER                            IDENTIFIED        ADMITTED

12

13

14

15
       DEFENDANT'S EXHIBIT
16     NUMBER                            IDENTIFIED        ADMITTED

17

18

19

20

21

22

23

24

25


                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 3 of 96
                                                                        705


 1                           P R O C E E D I N G S

 2        *     *     *      *     *      *       *   *    *   *    *

 3                  THE COURT:     Thank you, Madam Clerk.

 4            Good morning, everyone.             We're all in place.

 5     The jury is not, n-o-t, in the jury box.

 6            We have defendant's motion to be addressed this

 7     morning.      And I think that I will advise you that I

 8     have read in haec verba every single word of the

 9     motion last evening.            And unless my feeble and

10     ancient brain has receded since that time, it's

11     still familiar to me.            And so I give you that.

12            I would like to hear, however, from both the

13     CMS, if you have any further comments to make, Ms.

14     Barnes, I'll hear those.            And then I will hear from

15     the plaintiff.

16            Please proceed.

17                  MS. BARNES:        Thank you.

18            Your Honor, the only additional comment we

19     would have is that in addition to the comment we

20     made based on the case law at the end of the

21     plaintiff's case yesterday, at the end of the

22     defendant's case, abundant evidence was introduced

23     which established legitimate business reasons for

24     the decisions that were made in this case.

25            It is our position that the plaintiff must come

                          KATHY J. SULLIVAN, CSR, RPR, CRR
                               OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 4 of 96
                                                                      706


 1     up with some -- some evidence that these

 2     business-related decisions, which were connected to

 3     the decision to discharge, were somehow pretextual

 4     or phony.     We don't believe that there's been any

 5     evidence of that, and that's why we believe, based

 6     on the case law, CMS is entitled to judgment as a

 7     matter of law at the close of the plaintiff's case

 8     and the defendant's case.

 9                 THE COURT:       Thank you very much.

10            All right, Mr. Baker.

11                 MR. BAKER:       Good morning, Your Honor.

12                 THE COURT:       Good morning.

13                 MR. BAKER:       It probably seems like a month

14     ago, but in reality was maybe two days, I argued in

15     response to the motion of CMS at the close of the

16     plaintiff's case.          And I don't want to repeat that

17     argument; I would like to say it applies equally

18     now.

19            What I would instead like to do is to respond

20     to Ms. Barnes' brief and specifically to the comment

21     she made a moment ago.

22            And let me begin this way:          In her brief, she

23     claims that Ms. Johnson had six years of bad

24     performance at CMS.          Six years.    That's not true.

25     Simply not true.      The evidence is, in her first

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 5 of 96
                                                                     707


 1     position, based upon her performance evaluations,

 2     based upon her satisfactory completion of probation,

 3     based upon not receiving any reprimands or

 4     discipline concerning performance, her performance

 5     was fairly adequate.

 6           Her performance problems began when she went

 7     under the supervision of Mr. Nance.             Now, that's

 8     significant in a couple of respects, but

 9     particularly, yesterday, Mr. Nance acknowledged that

10     he had nothing to do with evaluating her performance

11     in her first position.         So they cannot claim that

12     Mr. Nance said she was doing okay then, and then all

13     of the sudden, was bad.          All of her performance

14     problems began when she started working under Mr.

15     Nance.

16           Second point they make that is factually

17     inaccurate is that it didn't make any difference how

18     tickets were assigned, whether they were assigned in

19     her name or not, because she didn't work on the

20     tickets.    That also is false.           We concede that

21     technicians did a lot of the work on some of the

22     tickets, but the evidence in this case is that --

23     and this came from Ms. Higgerson, that a ticket

24     would assign various tasks that would have to be

25     performed and the person that would have to perform

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 6 of 96
                                                                       708


 1     them.

 2           And the task report that Ms. Higgerson prepared

 3     was an accumulation of the tasks Ms. Johnson was

 4     required to perform on the tickets while she was in

 5     the Hardware Unit.          And there are significant number

 6     of tasks that were required of her and virtually no

 7     tasks required of Mr. Gordon.              So the notion that

 8     she didn't have anything to do work-wise with those

 9     tickets is just not accurate according to the

10     defendant's witness.

11           The other thing is there were numerous help

12     desk tickets and fewer, but many, change tickets.

13     And even though Ms. Johnson did not have to actually

14     perform the work that was required completely in

15     those tickets, she did have some duties that Mr.

16     Gordon did not have.          She had to personally verify

17     the completion of the ticket which meant dealing

18     with the customer on thousands of tickets.              She had

19     to go through a process of assigning tasks on the

20     tickets which she said took, you know, ten minutes

21     or so per ticket.          So the notion she had to do

22     nothing is just not correct.

23           The second -- the third point that is made is

24     that the only way Ms. Johnson can demonstrate that

25     she and Ed Gordon were similarly situated is if she

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 7 of 96
                                                                      709


 1     can show that his conduct or performance was bad and

 2     he was given more lenient discipline.             And that's

 3     stated on page 5 of its brief.             And to support that

 4     position, they cite the case Coleman versus Donahoe.

 5           I submit they mis-cite Coleman versus Donahoe.

 6     Because what the Coleman court said, and it kind of

 7     reformed the whole notion of when is an employee

 8     situated -- similar situated with another.             They

 9     said three things, or maybe four.

10           First thing they said is it's usually a

11     question of fact for the fact-finder.             The second

12     thing that it's a flexible, common sense

13     requirement.     You don't need the same elements each

14     time.    The third thing they said is there has to be

15     enough information to allow some sort of common

16     sense comparison.

17           The flexibility notion means that discipline,

18     or lack of discipline could be a factor to be

19     considered, but it's not the only factor, it's not

20     the decisive factor.        There are multiple factors to

21     be considered.

22           Ms. Barnes is free to argue to the jury that

23     Mr. Gordon received no discipline, and therefore,

24     they're not similarly situated.             That presents an

25     issue for the jury to decide.             But we believe they

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 8 of 96
                                                                   710


 1     were similarly situated because they held the same

 2     job, they reported to the same supervisor and the

 3     difference they had was the volume and nature of the

 4     work that were required of each of them.

 5            And I guess going one step further, if we take

 6     Ms. Barnes' argument to its logical conclusion,

 7     there could never be a similarly-situated situation

 8     here when one supervisor disproportionately assigns

 9     a higher workload on one employee as against

10     another, and disciplines the employee because they

11     fail to meet the higher workload.             That's certainly

12     a differentiate in treatment.             But essentially, what

13     she is arguing, is that Mr. Nance should be excused

14     or condoned for his misbehavior.

15            The next point on page 6, Ms. Barnes says, and

16     she said a few moments ago at the podium, that

17     Ms. Johnson has the burden of producing evidence of

18     pretext.     And I will submit in this case there is

19     evidence of pretext.        But my point here is, without

20     getting into all of it, that's a misstatement of the

21     law.

22            Couple of things.       Our circuit has clearly

23     recognized that the McDonnell Douglas methodology of

24     proof is not a model to be used in presenting a case

25     to a jury.     When a case is resolved at summary

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 9 of 96
                                                                      711


 1     judgment, it slips out.

 2           Now, certainly evidence of pretext can be

 3     circumstantial evidence of discrimination.              I don't

 4     argue that.     And it can -- it can be presented in

 5     this case; that's true.          But it's not the only type

 6     of evidence.     And I would cite to the -- to the

 7     Court two cases which Ms. Barnes, I believe, omits.

 8           The first is Troupe versus May Department

 9     Stores which is cited at 20 Fed 3d 734.              It's a 1994

10     case from our circuit.         The second is Ortiz,

11     O-r-t-i-z, versus Werner Enterprise, Inc. Which is

12     reported at 834 Fed 3d 760, Seventh Circuit 2016.

13           And each of those cases discredits the argument

14     that Ms. Barnes makes here.           The Troupe case says

15     there can be various types of evidence that are

16     sufficient circumstantial proof of discrimination.

17     One of them can be a pretextual decision making.

18     Another could be a disparity in treatment between

19     employees; between someone in a protected group and

20     some in a non-protected group.              In other words,

21     there are a variety of means that a plaintiff can

22     produce circumstantial evidence to create an

23     inference of discrimination.              Pretext is not the

24     sole route.

25           More specifically is the Ortiz case which was

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 10 of 96
                                                                   712


 1     decided two years ago.         And it -- I believe that's a

 2     Judge Easterbrook opinion; I may be mistaken on

 3     that.    But it almost admonishes District Courts,

 4     very stern language that says, you don't look at one

 5     piece of evidence.         You look at the evidence in its

 6     entirety in making a determination as to whether

 7     there is sufficient evidence of discrimination.

 8           In other words, pretext or lack of pretext

 9     alone neither makes nor defeats a case.             It can be a

10     piece of evidence.         It can be highly probative

11     evidence.     Sanderson case said that.       But it need

12     not be the sole piece of evidence.

13           I don't want to get into a whole lot of

14     argument about the facts in this case.             We've heard

15     evidence concerning the disparity in job assignments

16     given to Mr. Gordon and Ms. Johnson.          We've looked

17     at help desk tickets and change tickets and various

18     reports; I don't want to rehash that.          We have

19     looked at training recommendations that Mr. Nance

20     made, significantly when he supervised Mr. Gordon.

21     In one year, he made two recommendations for him to

22     get technical training in hardware.          In four years

23     under supervising Ms. Johnson, notwithstanding his

24     claimed deficiencies in her performance, he never

25     made any recommendations for technical training.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 11 of 96
                                                                 713


 1           We have evidence that when Ms. Johnson was

 2     absent from work, nothing was done to assign tickets

 3     that would -- came into her group; so when she came

 4     back, she had a mountain of tickets.          While Mr.

 5     Gordon and Ms. Spencer were there, someone else

 6     would pitch in when they were gone to assign the

 7     tickets.     We just go on and on about differences in

 8     treatment.

 9           Mr. Warren said he was sure that when Mr.

10     Gordon left the Hardware Unit, it was organized and

11     documented.     Ms. Johnson, when she came -- came in,

12     testified that she couldn't find any documentation

13     to help her do her job.          And that's borne out by one

14     of the evaluations that's in evidence where she was

15     required to establish the processes for doing

16     certain things.      I think building servers was one,

17     and there was another one as well, where she was

18     specifically required to establish a process which

19     obviously had not been done by Mr. Gordon.

20           So I guess what I'm saying here, Judge, is this

21     is a case that could go either way.          I'm not saying

22     it's a slam-bang that Ms. Johnson is going to win,

23     but there is enough evidence here to warrant this

24     case to go and be decided by a jury.          And for that

25     reason, I would respectfully ask that the motion be

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 12 of 96
                                                                     714


 1     denied.

 2                THE COURT:      Thank you, Mr. Baker.

 3           All right, back to you?

 4                MS. BARNES:       I have nothing to add, Your

 5     Honor.

 6                THE COURT:      All right.      Well, I have very

 7     attentively listened to all of the evidence.            And I

 8     considered all of this last night as I read through

 9     this and completely devoured the arguments.            This is

10     good law, there's no question about it, that has

11     been admitted -- has been submitted to me.

12           Mr. Baker's arguments are well-founded.          So

13     it's a close, very tight issue.            But I'm going to --

14     if I'm going to err, it's going to be in favor of

15     the plaintiff's case at this time, because we've

16     gone through an entire jury trial and we're going to

17     complete that.

18           If I have made an error, I still have time to

19     correct or resurrect my situation.            And I want to

20     say that both have made good arguments that are

21     valid, and because of that, I'm going to deny this

22     motion at this time.         And so we're going to go ahead

23     and complete the case.         Depending upon what happens,

24     there are still procedural safety valves.            But it

25     seems to me that the plaintiff has just gotten

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 13 of 96
                                                                      715


 1     through that threshold that has kept the case alive

 2     and before this jury.

 3           So I'm going to deny the motion with leave to

 4     both parties to perhaps argue further after the

 5     jury's verdict.

 6           My point is simply this:             That the case is

 7     still alive.      It's alive.       And there are some

 8     technical thoughts and some tight questions of

 9     evidence that are here.          And once this case is

10     completed, we have the benefit of the entire record

11     from Madam Reporter.         And I'll probably, if there is

12     a jury verdict, have another opportunity to look at

13     this.    But it seems to me that the plaintiff has

14     made a sufficient amount to stay within the ballpark

15     and the ball game continues.

16           So that's my quasi, semi-ruling at the moment.

17     As you can tell, I'm hesitant, because there are

18     arguments on either side here that seems to me to be

19     valid.

20           So having made that statement and that

21     quasi-ruling, we will proceed and continue the case.

22           Now, the jury has reported; they are here.              Let

23     us look at our closing arguments.

24                 MR. BAKER:     I'm sorry, I didn't hear what

25     you said?

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 14 of 96
                                                                  716


 1                THE COURT:      I beg your pardon?

 2                MR. BAKER:      I didn't hear what you said.

 3                THE COURT:      I said that we're going to go

 4     into closing arguments.

 5                MR. BAKER:      Okay.     I think we've not taken

 6     up the jury instructions yet, and --

 7                THE COURT:      Well, we're going to do that

 8     right now.     But I'm just saying let's discuss the

 9     time.

10                MR. BAKER:      Okay.

11                THE COURT:      Mr. O'Neill is present in the

12     courtroom.     And he's ready to proceed with the two

13     of you, the two sides, to resolve whatever

14     instructions we have.         And he's ready to do that

15     right now.     In fact, he's been going over all of

16     those submitted instructions this morning, so we're

17     ready to get into that.

18           Now, I'm looking at the clock and it's almost

19     twenty minutes until ten.           Mr. O'Neill, do you think

20     that we would have them in twenty minutes?

21                MR. O'NEILL:       Approximately twenty minutes.

22     Twenty to thirty minutes probably.

23                THE COURT:      Okay.     Well, let's say how

24     about deferring until a quarter after TEN.           I think

25     that would give us enough time for you to get

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 15 of 96
                                                                      717


 1     everything and for them -- FOR me to put them in

 2     order.    Okay?

 3           So let's say -- let's say that we're going to

 4     send word back to the jury that it will be about

 5     twenty minutes after -- yeah, about twenty minutes

 6     after ten when we will reconvene.

 7           Is that -- is that acceptable to counsel?

 8                MR. BAKER:      That's fine.       I have maybe 10

 9     or 15 minutes more of rebuttal testimony from

10     Ms. Johnson.      And then we're ready to conclude our

11     rebuttal case.

12                THE COURT:      Okay.     For some reason, I

13     thought that everything was in.

14                MR. BAKER:      No.     I think she was testifying

15     at close to 5:00.

16                THE COURT:      Okay.     Well, then we've got

17     that to complete.

18           Well, why don't we say 9:15 to reconvene for

19     that.

20             (Court reporter requested clarification.)

21                THE COURT:      Well, 10:15.       That will give

22     you time to get those instructions taken care of and

23     then we'll be able to roll.           Okay?

24           Let's do that.       Let's do that.      And Madam

25     Clerk, you can advise the jury that we will be

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 16 of 96
                                  JOHNSON - DIRECT                      718


 1     reconvening at 10:15.

 2                THE CLERK:       Yes, sir.

 3                THE COURT:       All right.        Let's stand in

 4     recess until that time.

 5           (A recess was taken.)

 6           (The jury entered the courtroom.)

 7                THE COURT:       Please be seated, everyone.

 8     Thank you very much.          It is almost 11:00.       And we

 9     are all back in the courtroom.              The jury is in the

10     box, counsel are at table, the plaintiff is on the

11     witness stand.       And I think we're all ready to

12     proceed.

13           Mr. Baker, you may continue.

14                MR. BAKER:       Thank you, Your Honor.

15           (Resumed testimony of Cheryl Johnson.)

16                          DIRECT EXAMINATION

17     BY MR. BAKER:       (CONT'D)

18           Q.   Good morning, Cheryl.

19           A.   Good morning.

20           Q.   Are you acquainted with Warren Foster?

21           A.   I am.

22           Q.   And are you acquainted with Tad Nall?

23           A.   Yes.

24           Q.   Were both Mr. Foster and Mr. Nall

25     subordinate employees of yours?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 17 of 96
                                  JOHNSON - DIRECT               719


 1           A.   Yes.

 2           Q.   And was Mr. Foster an African-American?

 3           A.   Yes.

 4           Q.   At any point in time, did either or both of

 5     them become upset with you?

 6           A.   Yes.

 7           Q.   Both of them or --

 8           A.   Both of them.

 9           Q.   Do you recall when that was?

10           A.   Yes.

11           Q.   When was it?

12           A.   Well, it was because I had to have them out

13     on a regular basis over the weekends for to do the

14     upgrades and the office consolidations, the

15     upgrades.     So because of the staff, I usually had

16     two people out in the field at any one time.         So

17     that was one of the reasons.

18           And another reason was, when we first got

19     started in the group, they had just came from their

20     home offices and they were forced to come to the

21     Data Center, and they really wasn't happy about

22     that.

23           Q.   Okay.    Did you think they were justified in

24     being upset?

25           A.   I do.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 18 of 96
                                  JOHNSON - DIRECT             720


 1           Q.   Why?

 2           A.   We had a lot of work that we had to do in a

 3     short period of time, based on my objectives, so I

 4     had them pretty much out almost every weekend doing

 5     some kind of upgrade, ILO conversion, or something.

 6           Q.   Right.    We talked earlier in this case about

 7     your objectives and having to install or upgrade

 8     servers in specified periods of time?

 9           A.   That's correct.

10           Q.   Is that what they were doing?

11           A.   Yes.

12           Q.   Mr. Warren testified that he felt confident

13     that Ed Gordon had set up instructions to assist you

14     when you came on board in the Hardware Unit.         Do you

15     recall his testimony?

16           A.   Yes.

17           Q.   Was that true?

18           A.   No.

19           Q.   Okay.    We talked yesterday about various

20     plans that you had to do?

21           A.   Yes.

22           Q.   And I don't want to belabor the point, but

23     if we went through the objectives you were given--to

24     submit reports, plans, that sort of thing --

25           A.   Yes.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 19 of 96
                                  JOHNSON - DIRECT                   721


 1            Q.   -- was there anything in the Hardware Unit

 2     that was available to assist you?

 3            A.   It wasn't anything really available in the

 4     Hardware Unit.        I had to reach out to a lot of the

 5     agencies that like had their own inventory systems

 6     to start with.        But once I got to their inventory

 7     list and I found out a lot of it was outdated and

 8     was inaccurate, so I really pretty much had to start

 9     from scratch on everything.

10            Q.   Okay.     Mr. Nance said that he had tickets

11     assigned in your name to help you.            Do you recall

12     his testimony?

13            A.   I do.

14            Q.   How did assigning tickets in your name help

15     you?

16            A.   It didn't.

17            Q.   Was there anything of value in assigning

18     tickets in your name that was not available in

19     accessing the Remedy system?

20            A.   No.

21            Q.   Was assigning tickets in your name a

22     hindrance to you?

23            A.   It was.     It took a lot of my time.     I spent

24     a lot of time -- over the course, I had over 5,000

25     tickets in my name, and I had to update every single

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 20 of 96
                                  JOHNSON - DIRECT                     722


 1     one of them.

 2           Q.   Okay.    By the way, Vicki Spencer I believe

 3     testified yesterday that 13 months after you were

 4     terminated, she came into the Hardware Unit.                 And I

 5     believe she said there were 300 tickets assigned in

 6     your name that had not been closed.              Do you recall

 7     her testimony?

 8           A.   I do.

 9           Q.   Okay.    So we have in evidence in this case

10     reports identifying the total number of tickets that

11     were assigned in your name; help desk tickets and

12     change tickets.       Do you recall that?

13           A.   Yes.    And tasks.

14           Q.   So if we went through the mathematic process

15     of subtracting from that total number of tickets

16     300, in other words, the ticket that Ms. Spencer had

17     to close, would the difference be the number of

18     tickets you closed?

19           A.   That's correct.

20           Q.   Yesterday Ms. Barnes went through some

21     entries in a log, I guess, for lack of a better

22     term, that Mr. Nance prepared.              And one of those

23     entries related to you asking him if you could only

24     focus on one objective a week.              You recall his

25     testimony?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 21 of 96
                                  JOHNSON - DIRECT                     723


 1           A.   I do.

 2           Q.   At any time, any time, did you ever ask him

 3     to focus -- you would only focus on one objective a

 4     week?

 5           A.   No.     That's -- that's not realistic.        Any

 6     management position I have ever had I had to

 7     multi-task.        I've always had to work on multiple

 8     assignments at one time.

 9           Q.   Did you ever express to him a concern about

10     your workload?

11           A.   I did.

12           Q.   And why were you concerned about your

13     workload?

14           A.   Because the -- mathematically, if you add it

15     up, it was humanly impossible to get the amount of

16     upgrades done with the amount of staff that I had

17     without having them being there all the time.             You

18     know, I had to give them -- there's holidays,

19     there's breaks, and such like that.           So it was

20     impossible to ever keep up with those schedules.

21           Q.   Was it possible for you to keep up with

22     assigning tickets in a timely fashion given what was

23     involved in the assignment process?

24           A.   I spent most of my days going -- updating

25     tickets.     And that's why a lot of times I had to

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 22 of 96
                                  JOHNSON - DIRECT                   724


 1     come in early in the morning, because I knew that I

 2     was already gonna have a backlog when I got into the

 3     office.    So I came in early to start updating

 4     tickets and trying to get tasks closed, and you

 5     know, assigning tickets that came in the day before

 6     into my name and doing all it all over again.

 7           Q.   Okay.    Was it realistic for you to be able

 8     to close every ticket in a four-day time period --

 9     every help desk ticket in a four-day time period

10     given that you had to verify with the customer?

11           A.   It was impossible.         A lot of times, the

12     customer wouldn't even get back before four days.

13     You know, we might go back and forth between me and

14     the technician.       I mean I had to be kind of a middle

15     person for the technician instead of the technician

16     going directly to the customer.               I had to call the

17     customer, then go back to the technician if there

18     was any issues, then go back to the technician and

19     then back to the customer.            And then the technician

20     could have gone directly to the customer and they

21     would have had it resolved in a day rather than two

22     or three days.

23           Q.   So you were kind of the go-between?

24           A.   Yes.    For every single ticket.

25           Q.   Okay.    And is it true you were dependent

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 23 of 96
                                  JOHNSON - DIRECT                  725


 1     upon when the customer got back to you --

 2           A.   Yes.

 3           Q.   -- in terms of when you could close the

 4     ticket?

 5           A.   That's correct.

 6           Q.   Again, getting back to Defendant Exhibit 39

 7     which are the log maintained by Mr. Nance.            At any

 8     time, did you ever tell him you needed 21 days to

 9     figure something out?

10           A.   That I don't know.         The things I read in

11     there were really kind of ridiculous.            I mean it

12     made me look like I was this unefficient,

13     uncoordinated dingbat running around asking a lot of

14     stupid questions, and it really kind of -- I didn't

15     really understand why he said stuff like that.

16           Q.   Okay.    It's not true?

17           A.   It's not true; no.

18           Q.   Did you ever feel you needed 21 days or

19     longer or shorter to figure something out?

20           A.   No.

21           Q.   We heard some testimony from Mr. Nance about

22     auditors' concern about some inventory being

23     missing.     Do you recall that?

24           A.   Yes.

25           Q.   Are you aware that the auditors had that

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 24 of 96
                                  JOHNSON - DIRECT                      726


 1     concern?

 2           A.   I am.

 3           Q.   And are you aware that there was some

 4     inventory items missing?

 5           A.   Yes.

 6           Q.   And can you tell us how it was that those

 7     inventory items were missing?

 8           A.   As we consolidated other agencies into

 9     Central Management Services, we took on their

10     inventory.        And we took on -- a lot of them already

11     had some form of inventory.            And once I inherited

12     their inventory, I would go to -- try to use that as

13     a base of inventory.          But when --

14           Q.   When you say base, you're talking about the

15     inventory the agency had?

16           A.   Yes.     As a baseline of the inventory to get

17     started someplace since I didn't have anything to

18     start with.        And then once I started verifying, I

19     found out that their information was obsolete.               A

20     lot of it will say it's at a remote location and

21     that location is no longer there anymore.            So it

22     wasn't accurate.        And a lot of the equipment that

23     was on that list was some of the audit findings that

24     we had.    It was from some of those original

25     inventory lists.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 25 of 96
                                  JOHNSON - DIRECT             727


 1           Q.   So what did you do to attempt to get to the

 2     bottom of this and reconcile the actual equipment

 3     with what was on the list?

 4           A.   That became another assignment from my

 5     technicians to do, was to go out to the customer

 6     site and verify, or either try calling the remote

 7     office liaisons and have them looking for the

 8     equipment.

 9           Q.   Did you do that?

10           A.   I did.

11           Q.   And at the time you were terminated, what

12     was the status of that verification?

13           A.   Some of the equipment never was found off

14     their original inventory lists.

15           Q.   Okay.    That would have been equipment that

16     the agencies had which they were to bring with them

17     to CMS?

18           A.   That's correct.

19           Q.   Not equipment that came into CMS that was --

20           A.   I was able to verify the equipment that came

21     into Central Management Service under my command.

22           Q.   Okay.    Vicki Spencer yesterday testified

23     that before, in her former position, before she took

24     over the Hardware Unit, she made inventory entries

25     into the Remedy system.           Do you recall that?

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 26 of 96
                                  JOHNSON - DIRECT                   728


 1           A.   I do.

 2           Q.   And is that true?

 3           A.   Yes, she did.

 4           Q.   Now, did that relieve you of some inventory

 5     responsibilities?

 6           A.   Not at all.

 7           Q.   Did it relieve you of responsibilities for

 8     making any inventory entries into the Remedy system?

 9           A.   No.

10           Q.   Can you -- can you describe for us what she

11     did in making entries as compared to what you did?

12           A.   One of the -- what she was talking about is

13     when we were having -- we had what we call a remote

14     office consolidation project that I was manager of.

15     I had to work with the customer, I had to make the

16     schedule, and I had to make all the tasks that were

17     in the ticket.      Since we had done a lot of these, it

18     was a sequence of events that we determined would

19     have to happen for each of these.

20           Now, the asset management form is a form that

21     captures the information about the equipment.               And I

22     was responsible for that personally.             I had to -- I

23     had to personally sign for and update every single

24     asset management form personally.             And I -- go

25     ahead.

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 27 of 96
                                  JOHNSON - DIRECT                 729


 1           Q.   No; go ahead.

 2           A.   And I had to go ahead and enter that

 3     information into the Remedy system.

 4           So one of the tasks, once we had the remote

 5     office consolidation, there was about a sequence of

 6     12 tasks.     And one task in that whole entire

 7     sequence of tasks was one task for Vicki Spencer.

 8     And what she had to do in that one task was to

 9     change the location of where that server was and

10     where it is now.       So she just had to change the

11     address information out of all the information that

12     I had already entered into the Remedy system.

13           Q.   Okay.   Now, I'm a little confused here.         But

14     I think she said that in some respect, the

15     information she was to input into the Remedy system

16     was somehow incorrect with the form.          Do you recall

17     her saying that?

18           A.   Yes, I remember that.

19           What happened was that one of the tasks that my

20     staff had when they moved the equipment, one of the

21     tasks they had was, right before Vicki Spencer's

22     task was they were supposed to attach the asset

23     management form to Vicki's task so that she can see

24     where the information was moved from.          So she was

25     saying that the -- that the equipment was missing.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 28 of 96
                                  JOHNSON - DIRECT              730


 1     It wasn't missing, the form wasn't added to her

 2     task.

 3           Q.   Okay.    So let me get this straight.     You had

 4     some responsibilities preparing the form?

 5           A.   Yes.

 6           Q.   And you had some responsibilities entering

 7     it into the Remedy system?

 8           A.   Yes.

 9           Q.   And then do I understand that between you

10     completing your task and Vicki beginning her's, the

11     technicians that worked under you had to do

12     something with this form?

13           A.   Yes.

14           Q.   And what was that?

15           A.   Attach the form to Vicki's task so she can

16     know where the equipment moved from, the new

17     location where it moved from, and what the new

18     location was.       And that was what her main task was,

19     to change the information in the Remedy system.

20           Q.   So was Vicki's concern that the asset

21     management form was not attached?

22           A.   That was her concern.

23           Q.   And that's something that typically was done

24     by the technicians?

25           A.   Yes.

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 29 of 96
                                  JOHNSON - DIRECT                731


 1           Q.   I'm gonna ask you a technical question.         We

 2     have -- we have heard about two processes in the

 3     Hardware Unit.       We heard earlier from you, and maybe

 4     other witnesses, about conversions?

 5           A.   Yes.

 6           Q.   And that essentially involved, in some

 7     respect, upgrading or changing servers?

 8           A.   Yes.

 9           Q.   And then we heard yesterday from Vicki

10     Spencer about migrations.

11           A.   Yes.

12           Q.   Tell me how a migration differs from a

13     conversion?

14           A.   It doesn't.      What Vicki was doing was

15     continuing work that I had already started.            And the

16     conversion -- the conversion is the same as a

17     migration.

18           Q.   Okay.    And I -- I think she testified that

19     she thought she had done a hundred maybe, over the

20     two years she was in the unit?

21           A.   That's correct.

22           Q.   How many did you do?

23           A.   Probably about 500 in the four years that I

24     worked there, and -- but at the same time, I was

25     also doing the ILO conversions, the remote office

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 30 of 96
                                  JOHNSON - DIRECT               732


 1     upgrades, the low on disk space, and the

 2     decommissions all at the same time.

 3           Q.   Okay.    We've heard testimony about this

 4     infamous WUG report?

 5           A.   Yes.

 6           Q.   And it's my understanding that the WUG

 7     report was a weekly report that listed servers that

 8     were getting low on disk space?

 9           A.   Yes.

10           Q.   If we go to the beginning of the time you

11     went into the Hardware Unit in May of 2008, and

12     compare it to when you left the Hardware Unit in

13     August of 2008, was there any difference typically

14     in the number of servers that were on the weekly WUG

15     report?

16           A.   Yes.

17           Q.   And can you explain why there was a

18     difference?

19           A.   Well, when I first started, we were in

20     the -- at the height of bringing all of the agencies

21     into Central Management Service.              So we had

22     thousands of servers that were on old equipment.

23     And their agencies had a lot of data on it and they

24     were all running out of space, all at the same time,

25     at the same time we were bringing them to the Data

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 31 of 96
                                  JOHNSON - DIRECT                733


 1     Center, so there was thousands of them on the list.

 2           Q.   And if we flash forward to August of 2012,

 3     what was the status then?

 4           A.   The status was that most of the conversions

 5     were already done.         The Data Center consolidation

 6     was complete.       And most of those servers were now

 7     virtual servers as they talked about yesterday.

 8     That means they were taken off of the old physical

 9     hardware and made into a virtual environment which

10     then that responsibility moved to another group.

11           So it was not as many physical servers when

12     Vicki was the manager as it was when I was there.

13           Q.   Okay.    And I don't want to belabor this

14     point, but if we took a look at your performance

15     appraisals --

16           A.   Yes.

17           Q.   -- and looked at the objectives you were

18     given --

19           A.   Yes.

20           Q.   -- you were required to weekly submit

21     reports?

22           A.   Yes.

23           Q.   And you were required to prepare plans to

24     undertake certain projects such as upgrading servers

25     or decommissioning them or relocating them?

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 32 of 96
                                  JOHNSON - DIRECT                734


 1           A.   That's correct.

 2           Q.   And Mr. Nance had a very detailed

 3     expectation for what you would do --

 4           A.   That's correct.

 5           Q.   -- am I correct?

 6           A.   Yes.

 7           Q.   Okay.     When you left the Hardware Unit, did

 8     you take all those plans and reports with you?

 9           A.   No.     That -- what was so amazing is that I

10     had did all the analysis and all the research about

11     all the equipment.         That's why it would have been

12     beneficial to have the hardware knowledge because I

13     had to do analysis on the equipment that was already

14     out in the field, I had to do the type of analysis

15     to determine what the new hardware was going to be.

16     I had to have all of the hardware already ordered.

17     I had already had the whole process in place.           All

18     the plans were already done, all that part was

19     already -- that was due.

20           Q.   Okay.     So whomever succeeded you as the

21     hardware manager, did they have access to those

22     plans and reports?

23           A.   Yes.

24           Q.   Where were they?

25           A.   They were on our Share Point site where I

                         KATHY J. SULLIVAN, CSR, RPR, CRR
                              OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 33 of 96
                                  JOHNSON - DIRECT                      735


 1     had built -- as Ed said, I had built up the Share

 2     Point site with all the details.               They started off

 3     with very general information and I built it up to

 4     very specific documentation.

 5           Q.    Okay.   So help us out here.          What was the

 6     Share Point site?

 7           A.    It's just like -- it's like a filing

 8     cabinet.      If you would like at a filing cabinet, it

 9     has a bunch of folders in it.               And you go through

10     the folder, and it has papers and documents in it.

11     Well, a Share Point site is an electronic filing

12     cabinet that has folders and documents inside of the

13     folders.

14           Q.    Okay.   How did the Share Point site differ

15     in August of 2012 from when you came in in May of

16     2008?

17           A.    It had very little details in it.           And by

18     the time I left, it had a decommission process, it

19     had a server build process and plan.               It had a

20     server upgrade and plan.           It had schedules already

21     done.      I had already went through the migration

22     several times, so we knew every single step that had

23     to be done, every single task that needed to be

24     created for every migration, every decommission,

25     every office consolidation, rack consolidation.                  All

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 34 of 96
                                                                  736


 1     those plans were there, all the equipment was

 2     already listed, and all the inventory was already

 3     defined.

 4           Q.   Okay.   Thank you, Cheryl.        I have no further

 5     questions.

 6                THE COURT:      Thank you.

 7           All right.     Ms. Barnes?

 8                MS. BARNES:       We have nothing, Your Honor.

 9                THE COURT:      Very well.      Then you may step

10     down, Ms. Johnson.

11           (The witness was excused.)

12                THE COURT:      Mr. Baker, anything further?

13                MR. BAKER:      No, Your Honor.      We rest.

14                THE COURT:      Very well.      Thank you.

15           And any surrebuttal?

16                MS. BARNES:       No, Your Honor.     We renew our

17     motion at the close of all of the evidence.

18                THE COURT:      Very well.      And do you rest at

19     this time?

20                MS. BARNES:       Yes, Your Honor.

21                THE COURT:      Very well.

22           Then both sides have rested their case, ladies

23     and gentlemen.      And it is twenty minutes after

24     eleven.    It is my understanding that your lunches

25     have been -- your orders have been filled out.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 35 of 96
                                                                     737


 1           Is that right?       You did fill them out.

 2           And Madam Clerk has them all ready to be phoned

 3     in.     And I think what we're going to do now is to

 4     instruct you as to the law that is applicable to the

 5     case.     And then when you retire to deliberate your

 6     verdict, Madam Clerk will see to it that the lunches

 7     are ordered for you and they will be brought in and

 8     delivered to the jury room.

 9           Now, before I proceed, let me ask counsel if I

10     have missed anything?         Have we got everything in

11     and -- very good?

12           All right.

13           Now, both sides have presented all the

14     evidence, ladies and gentlemen.            And now it is my

15     duty to advise you and to instruct you as to the law

16     that is applicable to the case.

17           So I ask you to please listen carefully to my

18     instructions.      And I will proceed to do that now.

19     Let me change my glasses.

20           All right.     Members of the jury, you have seen

21     and heard all of the evidence and the arguments of

22     the attorneys.      Now I will instruct you on the law.

23           You have two duties as a jury.          Your first duty

24     is to decide the facts from the evidence in the

25     case.     This is your job and yours alone.         Your

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 36 of 96
                                                                     738


 1     second duty is to apply the law that I give you to

 2     the facts.     You must follow these instructions even

 3     if you disagree with them.           Each of the instructions

 4     is important and you must follow all of them.

 5           Now, perform these duties fairly and

 6     impartially.      Nothing I say now and nothing I said

 7     or did during the trial is meant to indicate any

 8     opinion on my part about what the facts are or about

 9     what your verdict should be.

10           Now, during this trial, I have asked a witness

11     to question -- a question myself.           Now, do not

12     assume that because I asked questions, I hold any

13     opinion on the matters I asked about or on what the

14     outcome of the case should be.

15           The evidence consists of the testimony of the

16     witnesses, the exhibits admitted in evidence, and

17     stipulations.      A stipulation is an agreement between

18     both sides that certain facts are true.            You must

19     accept those facts as proved.

20           Now, certain things are not to be considered as

21     evidence.     And I will list them for you.

22           First, if I told you to disregard any testimony

23     or exhibits, or struck any testimony or exhibits

24     from the record, such testimony or exhibits are not

25     evidence and must not be considered.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 37 of 96
                                                                       739


 1           Second, anything that you may have seen or

 2     heard outside the courtroom is not evidence and must

 3     be entirely disregarded.

 4           Third, questions and objections or comments by

 5     the lawyers are not evidence.              Lawyers have a duty

 6     to object when they believe that a question is

 7     improper.     You should not be influenced by any

 8     objection and you should not infer from my rulings

 9     that I have any view as to how you should decide the

10     case decide.

11           Fourth, the lawyers' opening statements and

12     closing arguments to you are not evidence.              There

13     purpose is to discuss the issues and the evidence.

14     And if the evidence, as you remember it, differs

15     from what the lawyers said, then your memory is what

16     counts.

17           In determining if any fact has been proved, you

18     should consider all of the evidence bearing on the

19     question regardless of who introduced it.

20           You should use common sense in weighing the

21     evidence and consider the evidence in light of your

22     own observations in life.           In our lives, we often

23     look at one fact and conclude from it that another

24     fact exists.      In law, we call this inference.          A

25     jury is allowed to make reasonable inferences.                 Any

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 38 of 96
                                                                       740


 1     inference you make must be reasonable and must be

 2     based on the evidence in this case.

 3           You may have heard the phrases direct evidence

 4     and circumstantial evidence.               Direct evidence is

 5     proof that does not require an inference, such as

 6     the testimony of someone who claims to have personal

 7     knowledge of a fact.         Circumstantial evidence is

 8     proof of a fact or a series of facts that tend to

 9     show that some other fact is true.

10           As an example, direct evidence that it is

11     raining is testimony from the witness -- from a

12     witness who says, "I was outside a minute ago and I

13     saw it raining."       Circumstantial evidence that it is

14     raining is the observation of someone entering a

15     room carrying a wet umbrella.

16           The law makes no distinction between the weight

17     to be given to either direct or circumstantial

18     evidence.     You should decide how much weight to give

19     to any evidence in reaching your verdict.               You

20     should consider all the evidence in the case

21     including the circumstantial evidence.

22           You must decide whether the testimony of each

23     of the witnesses is truthful and accurate in part,

24     in whole, or not at all.          You also must decide what

25     weight, if any, you give to the testimony of each

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 39 of 96
                                                                  741


 1     witness.

 2           In evaluating the testimony of any witness, you

 3     may consider, among other things:

 4           The ability and opportunity of the witness --

 5     that the witness had to see, hear, or know the

 6     things that the witness testified about;

 7           The witness's memory;

 8           Any interest, bias, or prejudice the witness

 9     may have;

10           The witness's intelligence;

11           The manner of the witness while testifying;

12           And the reasonableness of the witness's

13     testimony in light of all the evidence in the case.

14           You may find the testimony of one witness or a

15     few witnesses more persuasive than the testimony of

16     a larger number.       You need not accept the testimony

17     of the larger number of witnesses.

18           When I say a particular party must prove

19     something by a preponderance of the evidence, or

20     when I use the expression "if you find" or "if you

21     decide," this is what I mean:              When you have

22     considered all the evidence in the case, you must be

23     persuaded that it is more probably true than not

24     true.

25           The defendant is a public body and can act only

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 40 of 96
                                                                  742


 1     through its officers and employees.          Any act or

 2     omission of an officer or employee within the scope

 3     of his or her office or employment is the act or

 4     omission of the department public body.            The

 5     defendant public body.

 6           The plaintiff, an African-American female,

 7     claims in this case that the defendant violated her

 8     rights under the Title 7 of the Civil Rights Act of

 9     1964, causing her damage by discriminating against

10     her on the basis of her race, gender, or both.

11           Specifically, the plaintiff claims that the

12     defendant terminated her from employment with it

13     based upon her failure to properly perform her

14     duties as a Public Service Administrator.            She

15     further claims that the defendant treated her less

16     favorably than it treated a similarly-situated male

17     Caucasian employee in terms of the work assignments

18     given her and the manner in which her performance

19     was evaluated.

20           The defendant admits that it terminated the

21     plaintiff.     It denies that any similarly-situated

22     male Caucasian employee was treated better than she.

23     It denies that it discriminated against the

24     plaintiff on the basis of her race, gender, or both.

25           In order for a male Caucasian employee of the

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 41 of 96
                                                                    743


 1     department -- of the defendant to be considered

 2     similarly-situated to the plaintiff, that employee

 3     must have enough in common with the plaintiff to

 4     make a meaningful comparison.              This does not mean,

 5     however, that such an employee must be identical to

 6     the plaintiff in every way.

 7           In determining whether an employee of the

 8     defendant was similarly situated to the plaintiff,

 9     you may consider all relevant factors including

10     whether or not the employee and the plaintiff:

11           1.   Dealt with the same supervisor;

12           2.   Were subject to the same standards;

13           3.   Held similar positions; and

14           4.   Engaged in similar conduct.

15           The plaintiff claims that in being terminated

16     by defendant, she was treated differently and less

17     favorably because of her race, gender, or both.              In

18     other words, her race, gender, or both was a

19     motivating factor for her discharge.

20           To succeed on this claim, plaintiff must prove

21     it by a preponderance of the evidence to determine

22     whether the plaintiff, in being terminated, was

23     treated differently and less favorably because of

24     her race, gender, or both, you must decide whether

25     the plaintiff -- whether the defendant would have

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 42 of 96
                                                                 744


 1     terminated plaintiff had she been a Caucasian or a

 2     male and everything else had been the same.

 3           If you find that the plaintiff has proved this

 4     by a preponderance of the evidence, then you must

 5     find for plaintiff.        However, if you find that

 6     plaintiff did not prove this by a preponderance of

 7     the evidence, then you must find for defendant.

 8           Now, upon retiring to the jury room, you must

 9     select a presiding juror.           The presiding juror will

10     preside over your deliberations and will be your

11     representative here in court.

12           Forms of verdict have been prepared for you.

13     If you find for the plaintiff, use verdict Form A.

14     If you for the defendant, use verdict Form B.           Take

15     these forms to the jury room, and when you have

16     reached unanimous agreement on the verdict, your

17     presiding juror will fill in and date the

18     appropriate form and all of you will sign it.

19           Now that, ladies and gentlemen, concludes my

20     instructions.      You will note that I am placing them

21     together and holding them with a black clamp.

22     Please keep them all as a body and unit.           They are

23     not to be separated out and applied individually,

24     they all must be applied as a group.           So please keep

25     them all together.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 43 of 96
                                                                   745


 1           Now, I would ask counsel, have I missed

 2     anything?

 3                 MR. BAKER:      No, Your Honor.    I think we're

 4     ready for closing arguments.

 5                 THE COURT:      Very good.

 6           All right.     We are now ready for the closing

 7     arguments in the case.         And the reason that I always

 8     instruct the jury prior to those closing arguments

 9     is so that you know in advance, and counsel knows

10     what I have instructed you.           And so that if they

11     refer to any of them, they know that I've already

12     given you the law, so that there's no discussion,

13     objections, or problems as we proceed.

14           All right.     I think we are ready to proceed.

15     First to the Plaintiff.

16                 MR. BAKER:      Thank you, Your Honor.

17                 THE COURT:      Surely.

18                 MR. BAKER:      Might I prove the podium?

19                 THE COURT:      Oh yes, please.    You may turn

20     it.

21                 MR. BAKER:      I'll try and not disconnect

22     anything.

23           Good morning.        Before I present my argument, I

24     want to take a moment on behalf of both Cheryl and I

25     and Karen Mansfield in thanking you for your service

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 44 of 96
                                                                      746


 1     in this case.      However it turns out, we appreciate

 2     the work you are doing.          I know that some, but not

 3     all of you, are from Springfield.          And that means

 4     you've gotten up a little earlier in the morning

 5     than you usually would and have probably gotten home

 6     a little later than normal dinnertime.             And we

 7     appreciate that.

 8           I also note this isn't exactly the OJ case.

 9     You've heard about help desks and remedies and task

10     tickets and all sorts of other good stuff which is

11     good for a person that has insomnia.          And I

12     apologize that it couldn't be a little more

13     stimulating, but it is what it is.          And I have

14     noticed during the case you've been very patient and

15     very attentive to what's happened.

16           So up front, I'm gonna tell you that I am going

17     to ask you to find in favor of Cheryl Jones.                That's

18     why we're here.      And I suspect that Ms. Barnes is

19     gonna get up and say, "We want you to find in favor

20     of the Department of Central Management Services."

21     The only thing we really have a right to expect of

22     you is a fair verdict.         Whoever wins, we just want a

23     fair verdict.

24           And I guess the best way of getting there is to

25     take a step back, view the evidence you've heard.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 45 of 96
                                                                    747


 1     Remember, I said it was gonna come in in bits and

 2     pieces.    It's starting to emerge now.         It will

 3     emerge a little greater when you actually see some

 4     of the exhibits.

 5            And the idea is that with the evidence you've

 6     heard, you're gonna be able to assemble it and see a

 7     picture of what happened.           And once that picture

 8     comes into focus, you're gonna have to take a look

 9     at Judge Mills' instructions and follow them.             The

10     instructions are a road map to get you from the

11     picture to the verdict.

12            And I guess the best analogy I can use--and

13     it's not a very good one, but it's the best I can

14     think of--is that when I had small children,

15     Christmas morning, they would get mechanical toys.

16     Each box of toys had an instruction.           And this is

17     kind of before the day of computer stuff, this is

18     just the electronic stuff.           And I'll have to

19     confess, one of my skills is not assembling things.

20            So my job was to assemble the toy, hopefully

21     following the instruction.           If I followed the

22     instruction and the toy worked, it was a good

23     Christmas afternoon.         If not, there was a price to

24     pay.    So that's what I'm asking you to do.

25            Now, I want to comment briefly on the

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 46 of 96
                                                                    748


 1     instructions.      The first instruction is that Cheryl

 2     has the burden of proof.           CMS doesn't have to prove

 3     its innocence.      But she has to fulfill that burden

 4     by what's called a preponderance of the evidence.

 5     And that simply means she tips the scale.            That

 6     after looking at all the evidence, it's more

 7     probably true what she claims than not.            It doesn't

 8     need to be overwhelming beyond a reasonable doubt;

 9     nothing like that.

10           The second thing is--and this is why you're

11     here--you have to determine whether Cheryl has

12     fulfilled that burden.          In other words, your job is

13     to say if Cheryl was -- was male, Caucasian, or

14     both, would she have been terminated?           Pretty

15     straightforward burden that you have.

16           The third thing I want to comment on, and Judge

17     Mills alluded to this when he talked about the rain

18     and the umbrella.          That you can prove the case by

19     circumstantial evidence.           And we are not claiming

20     that Don Warren, Rod Nance, or anyone else at CMS

21     made disparaging comments to Cheryl because of her

22     race.    We're not claiming that.

23           What we are claiming, though, is that if you

24     look at all the evidence, she was dealt with in a

25     different way and a different standard than a male

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 47 of 96
                                                                       749


 1     employee who had the same job and reported to the

 2     same supervisor as she.          And in doing that, I'm not

 3     suggesting at all that Ed Gordon was a bad employee.

 4     We have no reason to believe that he was not

 5     competently fulfilling his assignment for the State

 6     of Illinois.      What we are claiming, though, is that

 7     there was a double standard.               Cheryl was treated

 8     differently in the burdens that were imposed upon

 9     her than was Ed.       And I'll talk more about that

10     later.

11           The last thing that I want to talk to you about

12     with respect to the instructions is that you can use

13     your observations in life in reflecting on your

14     decision.     In other words, you don't need to leave

15     your common sense at the courthouse doors.

16           So I want to talk with you a little bit about

17     the position of the Department of Central Management

18     Services.

19           They are claiming, or it is claiming, that

20     Cheryl was incompetent.          Grossly competent; could

21     not perform her job, and that's why she was

22     terminated.     They're claiming that she was treated

23     no differently than anyone else; she was just

24     incompetent.      They're claiming that she was treated

25     the same way that Ed Gordon was, she just could not

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 48 of 96
                                                                   750


 1     hack the job.      That's their position.

 2           Now, I have -- I have a high regard for the

 3     lawyers that represent the Department.             I consider

 4     them friends.      But I have to tell you here, I don't

 5     think they've been throwing you fastballs right down

 6     the middle of the plate.          I think you've been

 7     getting some curveballs in the evidence they

 8     presented.     And I want to talk to you about that.

 9           Let's talk about Cheryl's performance to begin

10     with.    And her performance has to be viewed in

11     context.     Beginning in 2008 -- excuse me, 2006, and

12     extending to today, Cheryl, when she has worked, has

13     worked in state government.           She's held three

14     different positions--two at the Department of

15     Central Management Services and one at the

16     Department of Human Services.

17           Based upon her testimony, the duties of each of

18     those positions involved management, leadership,

19     organization.      And if you look at her evaluations

20     which are in evidence, her current employer has

21     evaluated her not only as a satisfactory employee,

22     but as an employee who in many respects exceeds the

23     performance expectations.

24           Let's go back to her first job with the

25     Department of Central Management Services.             She was

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 49 of 96
                                                                     751


 1     a Public Service Administrator heading a group in

 2     the Wintel Unit.       She did that job from, I believe,

 3     November of 2006 until maybe -- 2007 so May of 2008,

 4     a span of maybe a year and a half.          I may have my

 5     years a little off, but it was roughly a year and a

 6     half.

 7           Don Warren claimed in his testimony that she

 8     wasn't hacking it.          She wasn't doing that job very

 9     well.    That's the first curveball that's been thrown

10     in this case.      He said, "Ah, there were some

11     performance issues, and so he had to ship her off to

12     another unit.

13           Well, what we know is she fully completed her

14     probation.     She was -- if she hadn't completed her

15     probation, she would have been out the door.            That's

16     the rules in state government.

17           What we know is that her first performance

18     evaluation was fully satisfactory.          And what we also

19     know is Rod Nance had nothing to do with Cheryl in

20     that position.      Cheryl acknowledged it, Rod Nance

21     acknowledged it.       Don Warren was obviously the guy

22     that offered input into that appraisal.            And it was

23     a good appraisal.          You're not gonna find anything

24     bad in it.

25           So then we come to her second appraisal.          And

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 50 of 96
                                                                       752


 1     the second appraisal covers a year, I think from

 2     November to November.         And midyear is when Cheryl

 3     transferred to -- was reassigned to the Hardware

 4     Unit.

 5            And what the evidence is, that with respect to

 6     the work she did in her old unit, she was fully

 7     satisfactory.       She was doing a good job.         Now,

 8     Mr. Warren kind of stumbled and said, "Well, I may

 9     have talked to her."         And then he uses these flimsy

10     terms officially and unofficially.              He said he never

11     talked to her unofficially, and he couldn't really

12     speak to what he did officially.

13            Cheryl threw a fastball at you, and she said,

14     "He never talked to me.          He never explained about my

15     performance.

16            You have no evidence in this record, no

17     evidence that Cheryl was not properly performing her

18     job.    Okay.

19            So we have two jobs that sandwich a four year

20     period when she worked under Rod Nance.              And both

21     slices of bread evaluate Cheryl as a fully-competent

22     employee.       Her problems began when she went under

23     Nance, and they began immediately.

24            Just look at Exhibit 3A.            That's her first

25     evaluation.       That's the one that was broken to half.

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 51 of 96
                                                                   753


 1     She did well when she worked under Warren, and all

 2     of the sudden, she couldn't do anything right.

 3     Okay?

 4           Now, am I saying that Cheryl was a perfect

 5     employee?     Absolutely not.        Am I saying that she

 6     made mistakes in her job?           Yeah, probably she did.

 7     But what I am saying is that during the passage of

 8     time, Mr. Nance not only was critical of her, but

 9     started to burden her with tasks.           Okay?

10           And I'm not going to go through all of them,

11     they're in Exhibit -- Group Exhibit 3, which is a

12     series of evaluations.         And if you read the

13     evaluations in the section marked objectives, what

14     the objectives were for the next reporting period,

15     you will see it's kind of building a wall.           Bricks

16     upon bricks upon bricks.          That the tasks became more

17     onerous, more burdensome.

18           Now, CMS is saying, and Mr. Nance is saying,

19     "Well, we did that to help Cheryl."           Don Warren is

20     saying, "We did that to help Cheryl."           I would

21     submit to you that's like having a doctor prescribe

22     cheeseburgers to a heart patient.           It did nothing to

23     help her, it burdened her.

24           She had available to her what's called the

25     Remedy system which allowed her to track work and

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 52 of 96
                                                                          754


 1     manage her staff.          Instead, what Rod Nance did was

 2     say, "The Remedy system is not good, we're gonna

 3     help you.     We're gonna help you by having you assign

 4     all the tickets in your name."              Okay?

 5            Now, I don't know why that was done.              Cheryl

 6     would have been responsible as the manager without

 7     them being in her name.           They did not offer any

 8     explanation for how assigning them in her name would

 9     be helpful to her.          What we know is it was

10     burdensome.

11            Now, we're not saying that with each of the

12     tickets assigned in her name, Cheryl did all the

13     work.    We're not saying that at all.               But here is

14     where another curveball is being thrown your way by

15     CMS.    Because they had Ms. Higgerson say, in the

16     wake of having these numbers--which I'll get to in a

17     moment--they're having her say, "Well, the reports

18     don't reflect that Cheryl actually did the work."

19     That's a half-truth.          Maybe it's not a full

20     curveball, but started to break a bit.

21            What is the truth is that Cheryl was given

22     additional duties with each ticket.                 She -- once she

23     decided who the -- the task would be assigned to,

24     unlike Ed Gordon, and unlike Cheryl in her prior

25     position, she just couldn't make a click on the

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 53 of 96
                                                                       755


 1     computer and it was assigned.              She instead had to

 2     write up tasks.      Which she said was kind of a cut

 3     and paste operation.         All that did was increase

 4     burden her.     This is one of those common-sense

 5     things.     How did that help her?           How did that make

 6     her a better employee?

 7           The other thing is -- and Cheryl had one day to

 8     assign these tasks, okay?           And she testified that

 9     it -- in the span of a day, it took quite a bit of

10     time getting this work done.

11           She then had to, within a four-day time span,

12     verify that the work was completed.              Formerly, that

13     had been done by the technician.              Ed Gordon said

14     when he was there it was done by the technician.

15     And verification was not opening up a computer

16     screen and reading it.         She also -- she had to reach

17     out to the customer.         And if she didn't reach out to

18     the customer and get back within four days, she was

19     considered to not have met an objective.

20           Well, customers are real eager to get the work

21     done, but once it's up and running, that's one of

22     the things that they don't prioritize.              So two

23     problems.     The first is Cheryl had to exchange

24     emails, she had to make calls, she had to work

25     sometimes with the technician to get a response, and

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 54 of 96
                                                                   756


 1     she could not close until she got the response.

 2     That took time.        And secondly, if she didn't get all

 3     that done in four days, she did not fulfill the

 4     objective.     Okay?

 5           Cheryl -- and I'm not going to burden you with

 6     this because Cheryl testified to it in-depth when

 7     she testified earlier in this case.            And I ask that

 8     you refer to Exhibit 3, and specifically Part 4

 9     which sets forth her objectives.            And then compare

10     that to the evaluation of Ed Gordon when he was the

11     hardware manager and what his objectives were.

12           And significantly, Cheryl was given very

13     specific, detailed objectives that had to be

14     completed within a specified time period.            Now,

15     that's fair if it's reasonable.            And a manager,

16     under circumstances, has every right to impose

17     objectives if they're reasonable.            Mr. Nance did not

18     testify why those objectives were established and

19     why the timelines were specified.            You didn't hear

20     anything.

21           What we know is if you read the objectives and

22     the time span Cheryl would have to gather

23     information concerning a group of servers, just find

24     out where they were located, and then preparing the

25     report identifying what they were, where they were

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 55 of 96
                                                                   757


 1     located, what their serial numbers were.            And then

 2     putting together a plan for doing the particular

 3     project with it which basically required working out

 4     with the customer to schedule the work and having

 5     staff members available to do the work.            She had a

 6     very short window to do that.

 7           It wasn't just one project, there were multiple

 8     projects like that where she had a limited amount of

 9     time to do a whole lot of work.            And you don't have

10     any explanation here from Mr. Warren, from Mr.

11     Nance, or from anyone else at CMS why those

12     timelines were set the way they were.

13           I submit to you that Cheryl was put in -- I

14     hesitate to use the word impossible, but I can't

15     think of a better word to use, okay?            What we know

16     is that she had a lot of duties that stacked up over

17     a relatively short period of time to complete.

18           I want to offer several points here.          First

19     point, I'm -- I'm not --

20                THE COURT:      Mr. Baker, if you would excuse

21     me.   I think that we're going to take a short break

22     right now for -- I think this probably would be a

23     good time to do that.

24           Our time has been jumbled up here this morning.

25     And I apologize, but I think we'll take a ten-minute

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 56 of 96
                                                                 758


 1     break at this time, ladies and gentlemen.           Will that

 2     be agreeable?

 3                MR. BAKER:      Fine.

 4                THE COURT:      Okay.     Now, this doesn't mean

 5     lunch or anything like that, this is just a

 6     ten-minute break.

 7           We'll stand in recess for ten minutes.

 8           (A recess was taken.)

 9                THE COURT:      Please be seated, everyone.

10     Thank you.     We're all back if place after a brief

11     recess.

12           All right.     Mr. Baker, you may continue,

13     please.

14                MR. BAKER:      Thank you, Your Honor.

15           I was talking with you earlier about some

16     curveballs that the defendant was throwing, and I

17     overlooked one in progression of my presentation.

18           We offered into evidence reports prepared by Jo

19     Higgerson of tickets and tasks that were assigned in

20     Cheryl Johnson's name.         And in her

21     cross-examination, the lawyers from CMS said, "Well,

22     that doesn't mean Cheryl did all the work."           And Jo

23     Higgerson said, "No, it doesn't."

24           What they failed to cover with her, and I think

25     I brought out in my redirect examination, is that

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 57 of 96
                                                                    759


 1     there were tasks assigned in Cheryl's name.           And if

 2     you recall, Ms. Higgerson said a task was a segment

 3     of work that needed to be performed to complete the

 4     ticket.

 5           And it was flashed on the screen by Mr. Okon

 6     some tickets.      And the tickets and columns had

 7     people that did tasks, and then down at the bottom

 8     there was a compilation of how many tasks were done.

 9     And most of these tickets identified that several

10     tasks were done by Cheryl.

11           Now, what is significant is that the reports

12     prepared by Ms. Higgerson of tasks is a compilation

13     of all tasks assigned to Cheryl in tickets.           Okay?

14     And there were thousands.           So the notion that she

15     didn't have to do anything extra is just false.

16     It's not true.

17           Now, I want to briefly cover a couple of

18     background points.         First background point is that

19     when Cheryl went into the Hardware Unit, she had 30

20     plus years of experience in information technology,

21     but it was all on the software side.           Now, we're not

22     offering that as an excuse for poor performance.

23           But what we are saying is that when Cheryl went

24     in, she had no effective orientation.           None by Mr.

25     Nance.    And Mr. Nance acknowledged he didn't do

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 58 of 96
                                                                           760


 1     anything to get her up to speed.               Ed Gordon did

 2     attempt to help her.          He did some things.          But as

 3     Cheryl said, intuitively, he knew about this stuff,

 4     and while he attempted to help, he was not really

 5     good in explaining it.          And when she went to him

 6     with questions about things she was assigned, he

 7     would say, "I didn't have to do that."

 8           What we also know is that -- and I can't recall

 9     the name of this computerized file.               Cheryl

10     mentioned it a few moments ago.               But it was kind of

11     a resource of information of how things had been

12     done in the past.          Plans, inventories, reports.             And

13     you'll see in looking at the evaluations, Cheryl had

14     to do a lot of them.          I mean that was kind of a

15     constant weekly she'd have to prepare three or four

16     reports.

17           When she went and she was given these

18     assignments, she did what was pretty reasonable.

19     She said, "I'm not going to reinvent the wheel, I'll

20     go see what was done before."               And she went to the

21     file cabinet and it was empty.               There was none of

22     that stuff.

23           So Cheryl, during the span of four years in the

24     Hardware Unit, put together plans, put together

25     reports, and put them in the file so that when she

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 59 of 96
                                                                      761


 1     left and her successor came in, such as Vicki

 2     Spencer, they weren't starting from scratch; they

 3     had something to work with.

 4           Vicki Spencer testified in cross-examination,

 5     Mr. Nance was really helpful.              He would sit down

 6     with me, he was reasonable.           He was supervisor of

 7     the year according to her.           Cheryl testified,

 8     without contradiction, that when she would ask Nance

 9     for help, he would buzz her off.              Not once, but it

10     was a consistent theme.

11           What we also know here is that CMS employees in

12     the IT area get training from time to time.               In

13     fact, Cheryl, when she was in her former position

14     under Mr. Warren, got some trainings that cost the

15     state money.      And what we know is training

16     recommendations are put into an employee's

17     performance review as an objective.               And Mr. Warren

18     was quite reasonable in identifying training that

19     she needed to do her job.           For the four years she

20     worked in the help desk Unit, you know how much the

21     state spent for her training?              $10.   $10.

22           So we have an employee who has a lot of work to

23     do, who came into a unit without a whole lot of

24     information there to work from, and was given a lot

25     of work duties and no training.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 60 of 96
                                                                    762


 1           You have in evidence a performance evaluation

 2     for Ed Gordon when he was responsible for the help

 3     desk.    It was prepared by Rod Nance.         And in that

 4     evaluation, she -- he recommended, for a man who had

 5     over 20 years of experience in hardware training,

 6     two hardware classes.         That was his recommendation

 7     of training he thought would be helpful to Mr.

 8     Nance.    There was no technical training that he

 9     thought would be helpful for Cheryl.           Why is that?

10           Another curveball that was thrown your way

11     yesterday.     Vicki Spencer testified that she put all

12     of the change tickets in her name.           And the whole

13     point was that, well, she had all these change

14     tickets just like Cheryl had change tickets in her

15     name.    So what's the beef here on Cheryl's part?

16           Well, couple of things.          First thing is, she

17     testified in cross-examination that she did not have

18     to do any verification other than look into a

19     computer screen, except in the instance where there

20     was some big issue that came up.           Cheryl, as a

21     consistent part of her job, had to do the

22     verifications for change tickets.

23           Second part, she didn't have to put any help

24     desk tickets in her name.           On the counsel's table,

25     in front of Ms. Mansfield, is 18 inches of help desk

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 61 of 96
                                                                  763


 1     tickets that were issued to Cheryl in her name that

 2     she had to do work on.         So it's disingenuine to

 3     compare Ms. Spencer's apples to Cheryl's oranges.

 4           So let's talk about some of the differences

 5     between the treatment of Ed Gordon and Cheryl

 6     Jackson (SIC).      And let's start by saying they both

 7     worked as managers of the Hardware Unit.           They both

 8     had the responsibility to effectively manage the

 9     Hardware Unit.      They both reported to Rod Nance, who

10     supervised them and did their evaluations.           So

11     they're pretty similar.

12           One of the differences between them is that

13     Cheryl, while she was in the Hardware Unit, was

14     always working with one less technician than Ed.

15     Okay?

16           So what we know is, because we already talked

17     about it, that Rod Nance wanted and recommended that

18     Ed get some technical training in hardware, not

19     withstanding his years of experience, but didn't

20     feel it was necessary for Cheryl.          In four years of

21     evaluations, you'll see no recommendation that she

22     get hardware training.

23           Second difference is, Cheryl, when she was in

24     her earlier unit, got to go to meetings.           Meetings

25     of Public Service Administrators, managers.           Ed

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 62 of 96
                                                                     764


 1     Gordon attended those meetings when he was in the

 2     Hardware Unit.      And the meetings were helpful in

 3     talking about projects; offering input for what

 4     their unit could do and how if could be done.              The

 5     type of thing managers would typically get involved

 6     in in planning work.

 7           Once Rod Nance became her boss, she wasn't

 8     allowed to go to any of those.             That's undisputed.

 9     And we have no explanation for why Cheryl was not

10     allowed to go to those.

11           What we know is that Cheryl was required to

12     provided detailed plans, detailed reports in each

13     week in a very short timeframe, engage in various

14     aspects of upgrading, changing, removing,

15     decommissioning servers.          And the way these

16     assignments were given to her is that you would have

17     to identify the location.           And you wonder if Ed

18     Gordon has been doing all of that stuff, why would

19     Cheryl have had to identify the location of servers.

20           And then she'd have to provide some information

21     concerning each of the servers, wherever they were

22     located.     And then she would have to put together a

23     plan for doing the particular task which typically

24     involved taking the server out of service and that

25     required coordinating it with the customer.             And

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 63 of 96
                                                                       765


 1     then she was given a timeframe for doing the work.

 2     And Vicki Spencer said that in the two years,

 3     roughly, that she was in the Hardware Unit, she

 4     removed a hundred.          Cheryl removed multiple times

 5     that while she was in the unit.               That's the

 6     evidence.

 7           We have no evidence of any reports that Ed

 8     Gordon was required to submit.              We have no evidence

 9     of any plans he was required to submit.               We have no

10     evidence of any work he did in constructing the

11     inventory.     Cheryl could not find it.            And

12     obviously, it doesn't exist, or CMS would have

13     provided it in this case.

14           So, let's -- let's do some comparison here.

15     Ms. Higgerson compiled some reports, and you'll see

16     them in evidence.          And I want to go through them.

17           Task tickets.        Remember task tickets are work

18     that is specifically done.            Okay?     Ed Gordon was

19     issued 200 task tickets.           200.     Cheryl was issued

20     3,727.    3500 more than Mr. Gordon.

21           Help desk tickets.         Mr. Gordon was issued 230

22     in his name.      Cheryl was issued 2,744.

23           Related task tickets.          Again, that's actual

24     work that Cheryl had to do and Ed had to do.               Ed was

25     issued one.     Cheryl was issued 1,845.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 64 of 96
                                                                       766


 1            Change tickets.      Ed was issued 88.        Cheryl was

 2     issued 1,845.

 3            Related task tickets, 52.            Cheryl was issued

 4     2100.

 5            Even though Cheryl didn't have to do all the

 6     work that was required on each of those help desk

 7     tickets, she had to do some tasks associated with

 8     them.     And she did have to do some work in assigning

 9     them and in verifying it, so that was actual work

10     out.

11            Now, here's what I find interesting.            Vicki

12     Spencer came to the Hardware Unit 13 months after

13     Cheryl was terminated.         Okay?        There was someone

14     minding the shop during that time period.               And she

15     found only 300 tickets that had not been closed.

16     300.    If you do the math, there were over 5,000

17     tickets that Cheryl was responsible for.               That's CMS

18     records.     5,000, and of those, only 300 were not

19     closed.

20            So the question comes down to why was there

21     this disparity in treatment?               And a gross disparity

22     in treatment.      I submit to you that the only

23     explanation, because I don't think there's any

24     credit in any of the others, is that Cheryl was an

25     African-American female.          And for some reason, Nance

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 65 of 96
                                                                       767


 1     took issue with that.

 2           What we know is that in the Bureau of

 3     Communication and Computer Services, she was the

 4     only African-American female in a management

 5     position.     Only one.      I have scoured this record to

 6     try and find another explanation.           It can't be

 7     performance.      I don't think that's a truthful

 8     explanation given the disparity of workload.              I'm

 9     really struggling to come up with an another

10     explanation.

11           Now, one of your tasks is to evaluate the

12     credibility of witnesses.           They sat up here, each

13     answered questions, and you have to determine--based

14     upon how they performed, not only what they said,

15     but the way they said it, how detailed they were in

16     their responses--who is to be believed.

17           I've been trying cases since 1971.           I've lost

18     count the number of cases I've tried from judges to

19     juries.     I have never once, until this case, had a

20     situation where a plaintiff has testified and

21     testified at length and has never been subject to

22     cross-examination.         Anyone who has watched Law and

23     Order, you know cross-examination is an opportunity

24     to challenge the testimony a witness gives.            There

25     was no challenge made to Ms. Johnson's testimony,

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 66 of 96
                                                                    768


 1     neither yesterday nor today.

 2           And I submit to you that I believe Cheryl was

 3     forthright, I believe she was credible, I believe

 4     she was detailed in explaining things, and I don't

 5     think she overstated anything.

 6           So I've talked enough.          I thank you for your

 7     attention.     And I respectfully request that after

 8     you deliberate, that you return a verdict in her

 9     favor.

10                THE COURT:      Thank you.

11           Ms. Barnes, I have been advised that the lunch

12     for the jury has been delivered.            And it is now

13     12:30 right on the money.

14                MS. BARNES:       So you want me to wait?

15                THE COURT:      Would that inconvenience you if

16     we broke for lunch, and then after lunch, you would

17     immediately pick up?

18                MS. BARNES:       Sure.

19                THE COURT:      Is that acceptable?

20                MS. BARNES:       That's fine.

21                THE COURT:      Okay.     Very good.    Do you agree

22     with that, Mr. Baker?

23                MR. BAKER:      I do.

24                THE COURT:      Very good.      Anybody disagree?

25           Apparently not.       Let's break for lunch.      And we

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 67 of 96
                                                                  769


 1     will give you one hour.

 2           One hour.    We will be back here at 1:30 sharp

 3     to continue.      Very good.

 4           Please recall my admonition because you do not

 5     yet have the case for deliberation.            So do not

 6     discuss it until that time comes.            Okay?

 7           We'll stand in recess for 1:30.

 8           (The jury left the courtroom.)

 9                 THE COURT:     All right.      The jury has left

10     the courtroom.      And everybody, we will see you at

11     1:30.     Enjoy your lunch.

12           (A lunch recess was taken.)

13                 THE COURT:     All right.      We finished lunch,

14     we're all in place.        Everybody is in their assigned

15     seat.     And we're now ready for the closing arguments

16     by CMS.     Ms. Barnes.

17                 MS. BARNES:      Thank you, Your Honor.

18     Counsel.     And thank you for your patience also on

19     behalf of CMS and my trial team and Don Warren.            We

20     thank you for your patience in this case.

21           Judge Mills has told you that you've got one

22     job to do today:       To decide whether one of the most

23     difficult decisions that an employer makes, which is

24     to discharge someone from their job, was motivated

25     by the wrong reasons.         And the wrong reason would be

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 68 of 96
                                                                     770


 1     that the plaintiff's discharge was motivated by the

 2     fact that she is an African-American female.

 3           Their claim is that she wasn't -- the proof of

 4     this is that she was not treated fairly as compared

 5     to a similarly-situated white male supervisor, who

 6     was Ed Gordon, as you all know.            The right reason

 7     would be that the decision was made in the best

 8     interests of the State of Illinois and its employees

 9     based on the conclusion of her supervisors that she

10     could not handle the requirements of the job.

11           And this is also a case, as I hope you've

12     concluded, by the skills required to manage one

13     aspect of the computer-based system that the

14     employees use to do the state's business.            And it's

15     whether Ed Gordon was favored over Cheryl Johnson.

16           When you consider that, I would like for you to

17     ask yourself, first, whether the evidence showed

18     that Ed Gordon had the same problems that

19     Ms. Johnson did.

20           The -- you are going to be instructed on one --

21     a crucial aspect of this case, which is whether

22     Ms. Johnson was discriminated against as -- with

23     respect to a similarly-situated white male.            And you

24     will get instruction, you've heard the instruction,

25     that the factors that go into this are four.            But

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 69 of 96
                                                                      771


 1     one of them is whether they engaged in similar

 2     conduct.

 3           What we would like you to consider is whether

 4     Ed Gordon was a white male supervisor whose work was

 5     deficient, and Don Warren and Rod Nance let him keep

 6     his job while firing Ms. Johnson for the same

 7     problems.

 8           Now, the plaintiff wants to you believe that

 9     Ron Nance and Don Warren changed the rules on her.

10     As soon as they, who hired here, put her in the new

11     position, they changed all the rules and started

12     piling on her.

13           That's not what the evidence has shown.           We

14     believe this case has shown that it's about the

15     skills required to manage people, to manage work

16     orders, and to manage inventory.             And the evidence

17     shows that Ed Gordon had those skills.             You heard no

18     evidence otherwise.        He set up the Hardware Group,

19     he established the set of steps to handle the work,

20     and when he moved over to the Software Group, the

21     Hardware Group was running efficiently.             You have

22     heard nothing to the contrary.             He was not

23     similarly-situated to the Plaintiff in this case.

24     Ms. Johnson was constantly behind on her work, and

25     Mr. Gordon was not.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 70 of 96
                                                                       772


 1           Ed Gordon did not have to have quarterly

 2     evaluations in order to get him focused on the tasks

 3     required to get the work done.              The reason Ed Gordon

 4     didn't have those objectives in his evaluations was

 5     because he was doing the work.              And Rod Nance and

 6     Don Warren testified that that was the problem, they

 7     were constantly trying to get the plaintiff focused

 8     on what her job was and -- and how to do that.

 9           Ed Gordon was not the subject of complaints to

10     Don Warren and Rod Nance from the customers they

11     served.    That's the evidence.            That he -- she was

12     not -- or he was not the subject of complaints from

13     subordinate employees who worked under him, as the

14     plaintiff was.      You've heard no evidence that Ed

15     Gordon couldn't keep track of the inventory.              You've

16     heard no evidence that Ed Gordon couldn't manage the

17     Remedy ticketing system.

18           Plaintiff wants to you believe she was treated

19     differently because Rod Nance didn't make Ed Gordon

20     assign all the tickets to himself.              And she wants

21     you to believe that this created more work for her.

22     The evidence, if you think about it, does not bear

23     out this claim.

24           Jo Higgerson told you that she gathered the

25     data Ms. Johnson asked her to gather and compiled in

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 71 of 96
                                                                  773


 1     the way she asked her to do.               And the way

 2     Ms. Johnson wants you to interpret that data is

 3     misleading.     She asked Ms. Higgerson to compile it

 4     in such a way that it showed who was assigned the

 5     ticket.    We've argued over this ad infinitum.          And

 6     she points to her having more tickets assigned to

 7     her than Ed Gordon.        And we've told you why this is

 8     misleading.     Rod Nance asked Ms. Johnson to put the

 9     tickets in her name so she could keep track of them.

10     He didn't have to ask Ed Gordon to do that because

11     Mr. Gordon assigned the tickets to his technicians

12     and kept track of them.

13           Ms. Higgerson explained to you that putting the

14     tickets in her name didn't mean she did all the work

15     on the tickets.      And Ms. Higgerson showed you that

16     three, four, five, six people worked on these

17     tickets, including the Novanis and Sentinel contract

18     technicians who were at Ms. Johnson's disposal to

19     assign work to.      We never claimed that she -- that

20     these -- Rod Nance never told you that he assigned

21     the ticket -- that she was required to assign the

22     tickets to herself so she could do all the work on

23     the tickets.

24           And the point of the evidence that we showed

25     you through Jo Higgerson was that even when the

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 72 of 96
                                                                    774


 1     tickets were assigned to Ms. Johnson, yes, she may

 2     have done some of the work on the tickets, but she

 3     didn't have to do all the work on the tickets.

 4     There were a number of people that did the work on

 5     the tickets.      And the point was, she could not

 6     manage those tickets.

 7           All she had to do was open it, assign it, and

 8     close it when the work was done.           And she couldn't

 9     even do that.      And if you arrange the ticket data by

10     group, as Ms. Higgerson showed you, Ms. Johnson's

11     group had thousands of fewer tickets than Ed

12     Gordon's group.      And the same evidence that

13     Ms. Johnson wants to you believe showed that she was

14     piled on showed that overall, hardware had fewer

15     tickets than Ed Gordon's Software Group, a group he

16     managed to -- a group he continued to manage

17     capably.

18           Now, Mr. Baker said he couldn't remember the

19     name of that place where Mr. Gordon put the

20     information.      And he said that Cheryl went there

21     when she took over the Hardware Group and there was

22     nothing there.

23           Well, I went back to my notes.         And it's your

24     call because you heard the evidence too, but it is

25     my understand -- memory that Ed Gordon testified, in

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 73 of 96
                                                                       775


 1     April of '08, he said, "I took all the information

 2     in the forms, when he left in April of '08, and

 3     created a Share Point site, a location where you

 4     could go look for instructions.            And Cheryl wants

 5     you to believe that there was nothing there.              And

 6     that's simply not true.

 7           Ms. Johnson tries to tell you that she was on

 8     top of everything and it was Rod Nance's fault that

 9     she was behind because he emailed her all the time.

10     Well, you saw his notes about the emails.            He

11     emailed her to tell her which tickets were

12     outstanding.      He listed them for her.

13           She tried to tell you that Mr. Nance never

14     talked to her about her performance.            His notes say

15     otherwise.     We identified those for you yesterday

16     where he talked face-to-face with her about her

17     performance, about her employees, and about getting

18     her job done.      At Mr. Warren's direction, he made

19     673 entries in order to document the issues

20     Ms. Johnson was having.          And she claimed to you that

21     he never communicated with her about the issues.

22     Never talked to her about her job.

23           The evidence is otherwise.           You can flip

24     through the -- the dates that we talked about and

25     see that he talked to her.           He communicated with

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 74 of 96
                                                                  776


 1     her.    An email was sent on September 2nd, '09,

 2     telling her: (As read:)          Had an hour discussion with

 3     Cheryl.    She says she needs 21 days.

 4            You know, next one, (as read:)         Met with Cheryl

 5     to discuss her quarterly evaluation.           This is

 6     February 1st, 2010.        I talked to Cheryl to try to

 7     explain that of the objectives, this is probably the

 8     least critical.

 9            February 8th, 2010, email sent listing the

10     tickets.

11            Next entry, (as read:)         Talked to Cheryl for a

12     while about a task I had given her three weeks ago.

13            Next entry.    Let's see, it was 10/12.       He had a

14     conversation about -- with her union representative

15     about an issue she was having with work.           He talked

16     to the union representative about it, and they --

17     after some discussion, they determined that Cheryl

18     needs to learn to focus on more than one thing.           It

19     was determined that the hardware drive space or hard

20     drive space issue was a focus.

21            My point here is that there was communication

22     with Ms. Johnson from Mr. Nance.           He didn't just sit

23     in his office and email her.

24            On November 18th, 2010, email sent to Cheryl,

25     you know, about some issues, and specifically about

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 75 of 96
                                                                         777


 1     ticket numbers, what he didn't see.             He wanted to

 2     know what was going on.          Please let me know, thanks.

 3           I mean we aren't going to bore you with all--

 4     every entry, but November 9th -- yeah, November 9,

 5     2010, he emails her and asks -- all managers asking

 6     for updates.      He put -- he put a calendar event on

 7     her Outlook calendar to remind her, and then (as

 8     read:)     This morning Cheryl came into my office and

 9     said she didn't have anything.             When I asked why,

10     she told me she forgot.

11           And then our -- you know, May 9th, 2011.              (As

12     read:)     I discovered while I was gone, Cheryl had

13     closed tickets that shouldn't have been.             We

14     discussed closing some of her old tickets.                And I

15     told her previously I would consider them -- closing

16     them if she could produce paperwork that went to the

17     tickets.

18           The claim that Rod Nance did not engage with

19     her about her job performance is malarky.

20           Vicki Spencer told you that Ms. Johnson -- that

21     she talked to Ms. Johnson a lot before Vicki, you

22     know, took over for her, but during the time

23     Ms. Johnson was supervising the group.             She talked

24     to her so much that she had to talk to Mr. Gordon,

25     who was her boss, about the fact that Ms. Johnson

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 76 of 96
                                                                  778


 1     asked her how to do things so much that she couldn't

 2     get her own work done.

 3           The evidence shows that a whole bunch of

 4     people--Don Warren, Rod Nance, Ed Gordon, Vicki

 5     Spencer--tried to help Ms. Johnson succeed.          And she

 6     asks you to conclude that the decision to discharge

 7     her was based on her race and her gender.          And I

 8     just want you to ask yourselves back there, where is

 9     the evidence of that?         Where is the evidence that

10     the reasons you have been given by these supervisors

11     about the decision to discharge her were phonied up

12     just to cover up unlawful discrimination?          You have

13     a jury instruction on that.

14           And you heard Ed Gordon tell you what

15     Ms. Johnson's comments about the work of his group

16     being -- well, you can decide how you want to

17     interpret that, but we believe the reasonable

18     interpretation of the comment she made about Ed

19     Gordon's job was that he had the easy job.          And he

20     had the grace to take a portion of that job with him

21     when he went over to software to ease her burden.

22           You also heard Lisa Rush tell you that

23     Ms. Johnson and some other employees -- this was

24     Ms. Johnson's witness.         She told you that other

25     employees had to come to her to get inventory

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 77 of 96
                                                                 779


 1     paperwork because Ms. Johnson had lost it.

 2           Finally, finally, you heard Vicki Spencer's

 3     testimony about what she found when she took over

 4     the Hardware Group.         It was in disarray, tickets

 5     needed to be cleaned up, and the hard drive space in

 6     the servers was not well-managed.          And you heard how

 7     she dealt about it.

 8           Ms. Johnson complained that she had four techs

 9     and then only three.         Well, Ms. Spencer told you

10     that she had two technicians, Mark Jarvis and Warren

11     Foster.     And she used Sentinel technicians to help

12     pick up the slack.         And these are the same

13     technicians that Ms. Johnson blamed for not

14     permitting her to do her job.

15           And you heard what Ms. Spencer did about the

16     situation.     She put them on schedules, she managed

17     them.     She managed her employees and she managed her

18     tickets.     She told you that she put all the tickets

19     in her name because it helped her manage the

20     tickets; the same thing Ms. Johnson is trying to

21     tell you prevented her from doing her job.

22           And Ms. Spencer told you, "Yeah, it created a

23     little more work, but I wanted to make sure they

24     were done correctly."         Because she was a good

25     manager.     It didn't impair her management of the

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 78 of 96
                                                                      780


 1     tickets as Ms. Johnson wants you to believe it did

 2     her's.

 3           Ms. Spencer told you that the Integrated Lights

 4     Out Project was pending.          That was something that

 5     was on Cheryl Johnson's plate.             Vicki finished it.

 6     She worked on Nobel Migration Project, she finished

 7     it.     And she told you that she had hardly any

 8     hardware experience.         And you know why she was able

 9     to do this?     Because she managed.          That was the

10     criteria for this job, being able to manage, manage

11     tickets and manage people.

12           And contrast that with the plaintiff's

13     testimony of whining about subordinates, whining

14     about being piled on, whining about everything -- it

15     was everybody's fault but hers.             You've heard

16     nothing from the plaintiff in this case except that

17     it was never her fault.          It was always someone

18     else's, and everyone had it easier than she did.

19           And when you go back to the jury room, we ask

20     you to consider the testimony of Don Warren, Rod

21     Nance, Ed Gordon, and Vicki Spencer.             And discuss

22     this.     Was Ed Gordon similar to Cheryl Johnson?             We

23     don't think so.

24           Mr. Baker said that I made no challenge to

25     Ms. Johnson's testimony.          I submit to you that Ms.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 79 of 96
                                                                    781


 1     Johnson's testimony was challenged by every single

 2     one of these able, capable, competent people that

 3     she worked with.       And it's going to be a matter of

 4     who you believe.       Is there any -- is there any

 5     evidence that what these people told you was phonied

 6     up just to cover up for a discriminatory act?

 7           And ask yourself too:         Did Vicki Spencer come

 8     all the way here from Ft. Myers, Florida just to lie

 9     to you?

10           When you go back in the jury room, I think when

11     you consider all of the evidence, we believe that

12     you will come to a decision in favor of the

13     Department of Central Management Services.

14           Thank you.

15                THE COURT:       Thank you, Ms. Barnes.

16           Mr. Baker, you may close.

17                MR. BAKER:       Thank you, Your Honor.   May it

18     please the court.

19                THE COURT:       It does.

20                MR. BAKER:       Heard a lot of back and forth

21     in this trial, and I'll attempt to be brief.

22           Have you ever heard the story the devil is in

23     the detail?     In this case, we felt it was important

24     to present detail.         Almost to the point of it being

25     ad nauseam, Cheryl testified about the work she was

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 80 of 96
                                                                        782


 1     assigned, what she was required to do, the order in

 2     which she was required to do it.               Very detailed

 3     explanation of her work environment.

 4           Now, but for Mr. Nance's snitch report, the

 5     defendant provided very little detail in this case.

 6     They were painting with a broad brush.               Threw out

 7     glittering generalities about what Vicki Spencer

 8     could do and what Cheryl couldn't do.

 9           And if you recall, there was some broad

10     painting of testimony by Vicki Spencer.               And when I

11     honed in on cross-examination, we found out that

12     although she claimed she had responsibility -- put

13     all change tickets in her name, she really didn't do

14     all the work with the change tickets in

15     administering them.        She didn't do any of the

16     verification with customers.               She didn't put any of

17     the help desk tickets in her name.

18           We've heard no explanation from the defendant

19     about why assigning Cheryl the responsibility of

20     having tickets placed in her name was a good tool to

21     help her organize her work.           None of that's there.

22           Now, I believe the evidence reflects that Ed

23     Gordon was similarly-situated to Cheryl.               They had

24     the same job, they worked under the same supervisor,

25     they had the same management responsibilities.                 Now,

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 81 of 96
                                                                           783


 1     what Ms. Barnes is getting you to believe is, well,

 2     they're not similarly-situated because Nance didn't

 3     like the way Cheryl did her job and he liked the way

 4     Ed did his job.      That's it.       There's no specifics

 5     about what Cheryl did wrong.

 6           For example, we went into great detail in terms

 7     of what Cheryl had to do in terms of upgrading

 8     servers and what she had to do when it came to

 9     decommissions servers, and how she went about it.

10     Now, Mr. Warren and Mr. Nance had the opportunity to

11     kind of take apart what was wrong with how she did

12     those tasks.      That wasn't done.

13           Mr. Nance had very specific short-time

14     requirements for completing tasks.               He had the

15     opportunity to explain why it was important to have

16     those time requirements met.               He didn't do it, Don

17     Warren didn't do it, Ed Gordon didn't do it, Vicki

18     Spencer didn't do it.

19           Now, Ms. Barnes' argument would require you,

20     would require you to ignore everything Cheryl

21     Johnson said.      Would require you to ignore the

22     objectives in her performance appraisal.               Would

23     require you to ignore that stack of reports.                  And

24     the whole idea here is for you to make a decision

25     based upon the totality of the evidence.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 82 of 96
                                                                    784


 1           We're not suggesting Ed Gordon was a bad

 2     employee.     Have no reason to.           But what we are

 3     suggesting is he was not set to the same standard

 4     Cheryl Johnson was.

 5           Ms. Barnes said, and I think this is the

 6     curveball in the dirt, she said, "Well, we have this

 7     report showing all the tickets assigned to Ed

 8     Gordon's group after he left the Hardware Unit in

 9     comparison to tickets assigned to Cheryl Johnson's

10     group.    Okay?    Let's do some numbers.          Cheryl

11     Johnson had three techs she had to manage to do all

12     those tickets.      And you know what's involved in

13     doing the work on the tickets, we've talked about

14     that throughout this trial.           How many did Ed Gordon

15     have?    He had eight.       While Cheryl Johnson was in

16     the Hardware Unit, she started with four techs, but

17     got down to three.         Ed Gordon, when he came in, had

18     five and got down to four.           So this whole notion of

19     Ed having all this work that he did and Cheryl not

20     having any comparable amount of work assigned to her

21     group is phony baloney.

22           I could go on.       I'm not going to do that.

23     Cheryl testified about some of the entries that were

24     in Mr. Gordon's document.           Didn't go through --

25     Mr. Nance's document, excuse me.              We didn't go

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 83 of 96
                                                                   785


 1     through all of them, but we highlighted some of the

 2     big ones.

 3            And I simply suggest to you if you take a look

 4     at all the evidence, it's pretty clear that Cheryl

 5     was treated differently.          And we don't have a

 6     convincing explanation for why that was.             Cheryl was

 7     the only African-American female in a management

 8     position in the entire bureau.             Her performance was

 9     fine in her first position; no issues.             And all of

10     the sudden, all of the sudden, it went to the tank.

11     If wasn't a matter of being gradual; it started day

12     one.

13            So ask yourself this:        If Cheryl Johnson was a

14     horrible employee that couldn't do anything right in

15     the Hardware Unit, and that started immediately,

16     which is the storyline they're attempting to

17     advance, why was it she completed her probation, she

18     got acceptable evaluations in her earlier position?

19     It just doesn't stack up.           Everything was good until

20     she went under Rod Nance.

21            Well, I can go on, but I think you get the

22     point.

23            Again, I want to thank you for your attention.

24     We appreciate your service, however you decide this

25     case.    And I'm gonna ask you to return a verdict in

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 84 of 96
                                                                    786


 1     favor of Cheryl.       Thank you very much.

 2                THE COURT:       Thank you, Mr. Baker.

 3           Thank you, Ms. Barnes.

 4           All right, ladies and gentlemen, you have heard

 5     the closing arguments of counsel, you have my

 6     instructions as to the law.

 7           Now, I will be sending into you a verdict form.

 8     And I want you to recall all of my instructions and

 9     admonitions.      And I want you to consider all of the

10     evidence in the case regardless of who or which

11     party produced it.         And I want you to consider all

12     of the closing arguments that we have heard.

13           So you will be going with the Marshal back to

14     the jury room to deliberate your verdict.

15           I would ask the Marshal to come forward.

16     Marshal, if you will turn, raise your right hand, be

17     sworn by Madam Clerk.

18            (The Court Security Officer was sworn.)

19                THE COURT:       All right.     Marshal, if you

20     will step up here to the bench, I will give you the

21     instructions of the Court you are to present to the

22     jury once they have gone to the courtroom -- I mean

23     to the deliberation room.

24           And I'm handing to the Marshal the forms of

25     instructions, all put together with a black clamp.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 85 of 96
                                                                    787


 1     And you will recall, ladies and gentlemen, I said

 2     that they are to be taken as a whole, not separating

 3     out one from another to the exclusion of the others.

 4     So keep them together, please.              They are the body of

 5     your instructions.

 6           And along with that will go two forms of

 7     verdict, Form A and Form B in blank.              And, Marshal,

 8     I'm handing them to you, you will hand these to the

 9     jury once they have gone to the jury room.

10     Understood?

11                MARSHAL:        Yes, Your Honor.

12                THE COURT:        All right.      Very good.

13           All right, ladies and gentlemen, please follow

14     the Marshal and do your duty.

15                THE CLERK:        Your Honor, would the like the

16     exhibits that are going back to the jury made of

17     record?

18                THE COURT:        The exhibits will be brought

19     back to the jury in a cart.

20                THE CLERK:        All right.

21                THE COURT:        Please go ahead, ladies and

22     gentlemen.

23           (The jury left the courtroom.)

24                THE COURT:        All right.      The record may show

25     that it is seven minutes after two p.m., and the

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 86 of 96
                                                                 788


 1     jury has just retired to the jury room to deliberate

 2     its verdict.

 3           All right.     Now, everybody, please be seated.

 4     You don't have to stand.

 5           All right.     All of counsel and parties are

 6     present.     Do we need to bring anything up at this

 7     juncture or this moment?

 8                MR. BAKER:        I believe not.

 9                MS. BARNES:        No, Your Honor.

10                THE COURT:        Now, counsel, I have no idea,

11     as do any of us, how long the jury will take on the

12     deliberation of this verdict, but please make sure

13     that Madam Clerk has a contact for you so that you

14     may be contacted as soon as we have something to

15     report.

16           Now, today, of course, is Thursday afternoon.

17     It is eight, nine minutes after 2:00 in the

18     afternoon.     And we can only expect to hear from the

19     jury whenever it finished its deliberation.          So

20     don't be too awfully far away if you can manage it.

21           What's that?

22                MARSHAL:        That was my radio.

23                THE COURT:        Is that your radio going off?

24     Okay, let's keep it down.

25           Any questions, any observations, anything you

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 87 of 96
                                                                       789


 1     want to state?

 2           That includes Madam Reporter, who has a

 3     question, I see.

 4                 THE COURT REPORTER:            Did you want to make a

 5     record of which exhibits are going back to the jury

 6     or are they all going back?

 7                 THE COURT:     Thank you very much, Madam

 8     Reporter.     Any problem with any of them going back?

 9           All the exhibits, I think, were admitted

10     without objection, or very little discussion.               You

11     want -- want us to have Madam Clerk simply put them

12     all into the jury -- into the exhibit cart and then

13     have it wheeled in there?           What do you think?

14           I'm opening it up to you, counsel.             You are my

15     guideposts.

16                 MS. BARNES:      Well, this is what we've got.

17     We do have a disk that is going to be entered into

18     the record, and I think Madam Clerk was going to

19     talk to IT about --

20                 THE CLERK:     Yes.     They have everything set

21     up there for them.

22                 THE COURT:     They do?         In the jury room.

23                 THE CLERK:     Yes, Your Honor.

24                 THE COURT:     Okay.     Well, I'll leave it to

25     counsel.     If there's anything that you want to make

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 88 of 96
                                                                    790


 1     of record here regarding those exhibits going to the

 2     jury room; otherwise, I will normally simply ask

 3     Madam Clerk to take the exhibit cart with the

 4     exhibits that have been admitted by the Court into

 5     evidence and simply wheel them in and let them have

 6     them in there.

 7           And then if there's anything that needs to have

 8     electronic assistance, she's available to help them

 9     with that at any time that they request it.

10           Now, usually, that is sent out in the form of a

11     question, I immediately confer with counsel about

12     it.   But if we can agree in advance that if they

13     make the inquiry regarding that tape or something of

14     that nature, she can go back there and plug it in.

15                MS. BARNES:       That's fine with me.

16                THE COURT:      That's okay with CMS.     Is it

17     you, Mr. Baker?

18                MR. BAKER:      Yes.

19                THE COURT:      All right, fine.     That's it

20     then, Madam Clerk.

21                THE CLERK:      Yes, sir.

22                THE COURT:      Okay, good.     So just get them

23     all together in the cart and take them back in

24     there.    And I think that we need to do that pretty

25     quick.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 89 of 96
                                                                    791


 1                 THE CLERK:     Yes.

 2                 THE COURT:     And get them back there.

 3     Mr. Baker --

 4                 MR. BAKER:     I was gonna hand you one of the

 5     exhibits that's at our table.

 6                 THE COURT:     All right.      Do you have

 7     anything on your table, Ms. Barnes?

 8                 MS. BARNES:      No.

 9                 THE COURT:     Okay.     Let's get it all to

10     them.     Put them there on the desk and get the

11     evidence cart.      Wait a minute, whether's the

12     evidence cart.

13                 THE CLERK:     Judge, there's a cart in the

14     Clerk's Office.

15                 THE COURT:     Okay.     You get that cart and

16     take it around --

17                 THE CLERK:     Okay.

18                 THE COURT:     -- and do it that way.

19                 THE CLERK:     Okay.

20                 THE COURT:     Or you can do it right through

21     here.

22                 THE CLERK:     Okay.

23                 THE COURT:     Which I think probably would be

24     better.

25           He's got them all.        Counsel, make sure that

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 90 of 96
                                                                       792


 1     what goes into that cart are the exhibits that were

 2     admitted and nothing else.           Okay?

 3           All right.      Anything further that we need to

 4     discuss at this moment?

 5           Now, if the jury comes back with a verdict for

 6     plaintiff, we will go right into the question of

 7     damages and proceed immediately.              We're not gonna

 8     delay any further time.          Then we pick up again

 9     tomorrow.     Okay?

10           Now, any problem with any of that?

11                 MS. BARNES:      No, Your Honor.

12                 THE COURT:     All right.        Swell.

13           Very good.      Okay, let's stand in recess.        And

14     make yourselves available, make sure that Madam

15     Clerk knows where she can contact you all when the

16     jury returns, indicates it has a verdict.

17           Very good.      Thank you.

18           (A recess was taken.)

19                 THE COURT:     Thank you, everyone.        Please be

20     seated.

21           The record may show that the counsel for both

22     parties are in the courtroom.              And it's been my

23     understanding, or is my understanding, that the jury

24     has reached its verdict and has so indicated to

25     Madam Clerk.      Is that correct?

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 91 of 96
                                                                      793


 1                THE CLERK:        That is correct, Judge.

 2                THE COURT:        Very well.     Any reason then,

 3     counsel, why we should not ask the jury to return to

 4     the courtroom and return its verdict?

 5                MR. BAKER:        No.

 6                MS. BARNES:        No.

 7                THE COURT:        Very well.     Everybody in

 8     agreement.     Marshal, would you please open the door

 9     and ask the jury to come in.

10                MARSHAL:        Yes, Judge.

11           (The jury entered the courtroom.)

12                THE COURT:        Thank you, ladies and

13     gentlemen, very much.          And please be seated.

14                     , you are number -- Jury 60; isn't that

15     correct?

16                           :     Yes, sir.

17                THE COURT:        And I note by the fact -- or at

18     least I assume by the fact that you have documents

19     in your hand, that you have been selected as the

20     foreperson of this jury.            Is that correct?

21                           :     Yes, sir.

22                THE COURT:        And has this jury reached its

23     verdict in this matter?

24                           :     We have, Your Honor.

25                THE COURT:        Would you be good enough to

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 92 of 96
                                                                    794


 1     hand those, please, to the Marshal; your documents

 2     and your form of verdict.

 3           Bring them up to me, if you would, Marshal.

 4           Thank you very much.

 5           The Marshal has handed to me the instructions

 6     of the Court, all of the pages thereof, as well as

 7     two forms of verdict; one has been signed and one is

 8     blank.

 9           I will read the form of verdict that reads as

10     follows:

11           Verdict Form B, as in boy.           We, the jury, find

12     for the defendant Illinois Department of Central

13     Management Services, and against the plaintiff

14     Cheryl Johnson.

15                      has signed as foreperson, and there

16     appear one, two, three, four, five, six, seven

17     additional signatures thereafter.

18           The blank form of verdict is verdict Form A,

19     and has not been signed.

20           As I have read verdict Form B,                  , is

21     that the verdict of this jury?

22                          :     Yes, Your Honor.

23                THE COURT:       And did each of the members of

24     this jury sign this form of verdict?

25                          :     Yes, Your Honor.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 93 of 96
                                                                        795


 1                THE COURT:      Very well.

 2           Then those are all signed in ink.             And the

 3     Court does accept this verdict as the verdict of

 4     this jury.     You will, Madam Clerk, enter the jury

 5     verdict accordingly.

 6           Ladies and gentlemen, thank you very much for

 7     your services in this cause.               I know that this is a

 8     new experience for many of you.               And, you know, each

 9     time -- I've been at this game 52 years, state and

10     federal, trial and appellate.               And you know, each

11     time, it is a new experience, because no jury trial

12     is exactly the same.         Never.        And of course, we have

13     different players, we have different counsel, we

14     have different judges, we have different jurors.                 So

15     we're all in a learning experience every time we do

16     this.

17           But it is a great experience.             And I'm sure

18     that each one of you, if you have not sat on one

19     before, will acknowledge that this is really

20     something that you -- you're proud to do and that

21     you're glad, even though it was an inconvenience,

22     that you had an opportunity to participate in the

23     system of justice that we have.

24           Not perfect by a long shot, but it's the best

25     that we can devise.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103    Page 94 of 96
                                                                    796


 1            So we thank you very, very much for your

 2     services here as jurors.           And look at this, it's

 3     just after 5:00, so you're starting in on another

 4     day.    We thank you very much, and I hereby discharge

 5     you as the jury in this cause.

 6            But before I do, I want to, in your presence,

 7     compliment counsel for both the plaintiff and for

 8     the defense for their excellent conduct in the well

 9     of this court.      I have had them both a number of

10     times, and they are very able and very proper ladies

11     and gentlemen.      So we thank you, counsel, very much.

12                MR. BAKER:        Thank you, Your Honor.

13                THE COURT:        Is there -- what have I missed,

14     Mr. Baker?

15                MR. BAKER:        Your Honor, may I again thank

16     the jury for its service.            Obviously, we're

17     disappointed with the result, but what I said

18     before, we wanted a fair verdict, and we appreciate

19     everything you've done.           Thanks.

20                THE COURT:        Thank you, Mr. Baker.      That was

21     very nice of you.          Since you have had that comment,

22     and since I feel confident that Ms. Barnes will not

23     be volunteering comments, I would like to tell this

24     jury that Ms. Barnes tried her first jury case

25     before me many years ago, and today is her last jury

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 95 of 96
                                                                        797


 1     case before she retires on the last day of this

 2     month.

 3           So every best wishes to you, Ms. Barnes.

 4                 MS. BARNES:      Thank you, Judge.

 5                 THE COURT:      All right.        We thank you all

 6     very much for your courtesies to the Court.               And

 7     judgment is entered on this verdict in favor of the

 8     defendant Illinois Department of Central Management

 9     Services.     And this case is now dismissed.

10           Thank you very much, ladies and gentlemen.

11     You're free to leave, and we thank you again.

12           We will stand in recess.

13           (The jury left the courtroom)

14                 THE COURT:      All right.        The jury has left

15     the courtroom.      Is there anything else we need to

16     tackle at this moment?

17                 MR. BAKER:      I don't believe so.

18                 MS. BARNES:      I don't believe so.

19                 THE COURT:      Thank you again, counsel, for

20     your fine conduct in the well of this court as

21     always.

22                 MR. BAKER:      Thank you, Judge.

23                 THE COURT:      And also nice to meet you

24     Mr. Okon.

25                 MR. OKON:      Correct.        Thank you, Your Honor.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
     3:14-cv-03001-RM-TSH # 103   Page 96 of 96
                                                                  798


 1                THE COURT:      Very well.      We stand adjourned.

 2           (Court was adjourned in this case.)

 3

 4     I, KATHY J. SULLIVAN, CSR, RPR, CRR, Official Court

 5     Reporter, certify that the foregoing is a correct

 6     transcript from the record of proceedings in the

 7     above-entitled matter.

 8

 9

10

11

12                         This transcript contains the

13                         digital signature of:

14

15                         Kathy J. Sullivan, CSR, RPR, CRR

16                         License #084-002768

17

18

19

20

21

22

23

24

25


                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
